Case 2:17-cv-09003-JAK-PJW Document 208-3 Filed 06/24/20 Page 1 of 65 Page ID
                                  #:4767




         EXHIBIT 3
6/24/2020                   https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
            Case 2:17-cv-09003-JAK-PJW            Document 208-3 Filed 06/24/20 Page 2 of 65 Page ID
                                                               #:4768
             SEC. 12.22. EXCEPTIONS.

    A. Use.

               1. Private Garage Not Required – Topography – Where a lot abuts upon a street or place which due
             to topographic conditions or excessive grades is not accessible by automobile, and such lot is to be
             occupied by not more than a one–family dwelling, no private garage shall be required.

               2. Public Utilities and Public Services – The provisions of this article shall not be so construed as to
             limit or interfere with the construction, installation, operation and maintenance for public utility purposes
             of water and gas pipes, mains and conduits, electric light and electric power transmission and distribution
             lines, telephone and telegraph lines, oil pipe lines, sewers and sewer mains, and incidental appurtenances.

               3. Family Day Care Homes. (Title and Subdiv. Amended by Ord. No. 173,085, Eff. 3/19/00.)
             Notwithstanding any other provisions of this article to the contrary, and in all zones wherein residential
             uses are permitted by right the following shall apply:

                       (a) Small Family Day Care Homes: Any dwelling unit may be used as a small family day
                     care home, with up to eight children, as defined in Section 12.03, if it is licensed by the State of
                     California as a small family day care home. (Amended by Ord. No. 176,545, Eff. 5/2/05.)

                       (b) Large Family Day Care Homes: Any dwelling unit may be used as a large family day
                     care home, with up to 14 children, as defined in Section 12.03, if it is licensed by the State of
                     California as a large family day care home, and if it complies with the conditions set forth in
                     Subparagraph (1) below. (Amended by Ord. No. 176,545, Eff. 5/2/05.)

                                 (1) Conditions. A large family day care home shall comply with the following
                              conditions:

                                          (i) Provide drop-off facilities, such as curb spaces or driveway area, which are
                                        necessary to avoid interference with traffic and promote the safety of the children;

                                           (ii) Comply with any standards adopted by the State Fire Marshal pursuant to
                                        Subdivision (d) of Section 1597.46 of the California Health and Safety Code
                                        relating to large family day care homes;

                                          (iii) Comply with all provisions of the Los Angeles Municipal Code relating to
                                        large family day care homes and dwelling units;

                                         (iv) The use shall not create an unreasonable level of disruption or interference
                                        with the peaceful enjoyment of the adjoining and neighboring properties;

                                          (v)     Name plates and signs shall conform to the provisions of Section 12.21
                                        A.7.;

                                           (vi) Play equipment, swings, sandboxes, or structures shall be located in the
                                        rear yard only;

                                          (vii) No loud speaker or public address system shall be installed or operated on
                                        any open portion of the premises, and any phonograph, radio or other recorded
                                        music used in connection with any activity shall be sufficiently modulated to
                                        ensure that the use does not disturb the adjoining and neighboring residents;

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                               1/64
6/24/2020                   https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
            Case 2:17-cv-09003-JAK-PJW            Document 208-3 Filed 06/24/20 Page 3 of 65 Page ID
                                      (viii) The existing      #:4769
                                                                    residential character of the building and site shall be
                                 maintained, including the exterior facade, landscaping, fences, walls, lawn area,
                                 and driveways;

                                           (ix) The floor space of any dwelling unit used for the operation of a large
                                        family day care home shall not be increased for such use, and the floor space shall
                                        not be altered to reasonably preclude its continued use as a dwelling unit; and

                                           (x) There shall be at least 300 feet between the lot containing the building
                                        where the proposed large family day care home will be located and the building
                                        housing any existing large family day care home. This distance is to be measured
                                        along the shortest street route between the two lots as determined by the
                                        Department of Recreation and Parks. (Second Sentence Amended by Ord. No.
                                        181,192, Eff. 7/27/10.)

                                (2) Notice of Intention to Operate Large Family Day Care Home. (Amended by
                              Ord. No. 173,492, Eff. 10/10/00.) A Notice of Intention to Operate a Large Family Day
                              Care Home shall be filed in the public office of the Department of City Planning, on
                              forms provided by the Department. The forms shall be accompanied by all information
                              deemed necessary by the Department. The notice shall include verification provided by
                              the Department of Recreation and Parks that the large family day care home is in
                              compliance with the concentration and spacing condition set forth in Section 12.22 A.3.
                              (b)(1)(x) above. (Sentence Amended by Ord. No. 181,192, Eff. 7/27/10.) No fee shall
                              be charged and no public hearing shall be required in connection with the filing of the
                              notice.

                                 (3) Exemption from Concentration and Spacing Condition. If a proposed Large
                              Family Day Care Home is not in compliance with the concentration and spacing condition
                              set forth in Section 12.22 A.3.(b)(1)(x) above, then the operator may apply to the Zoning
                              Administrator for an exemption from this condition pursuant to Section 12.24 X.25.
                              (Amended by Ord. No. 176,545, Eff. 5/2/05.)

                                  (4) Violation of Conditions - Authority of Zoning Administrator to Require
                              Modification of Conditions of Operation or Discontinuance of Large Family Day
                              Care Homes. Notwithstanding any other provision of this Code, the Zoning
                              Administrator may require a modification of the conditions of operation or the
                              discontinuance of a large family day care home if the Zoning Administrator finds that as
                              operated or maintained there has been a violation of any of the conditions or standards set
                              forth in Subparagraph (1) of Paragraph (b) of this subdivision, or that such use:

                                         (i) jeopardizes or endangers the public health or safety of persons residing in,
                                        working on, or occupying the premises; or

                                          (ii) constitutes a public nuisance; or

                                           (iii) violates any provision of this chapter or any other city, state or federal
                                        regulations, ordinance or statute.

                                             The procedure for the modification of the conditions of operation or
                                        discontinuance of a large family day care home shall be as provided for in Section
                                        12.27.1 of this Code.

              4. Sale of Christmas Trees – Notwithstanding any provisions of this article to the contrary, the
            annual retail sale, including sales by philanthropic, political, patriotic, and charitable associations, of
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                            2/64
6/24/2020                      https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
            Case 2:17-cv-09003-JAK-PJW               Document 208-3 Filed 06/24/20 Page 4 of 65 Page ID
             Christmas trees and ornaments shall be permitted     #:4770 in all zones, except the RE, RS, R1, RU, RZ, and RMP
             Zones, between December first and twenty-fifth, inclusive, and the necessary permits and licenses may
             be issued provided that: (Amended by Ord. No. 164,904, Eff. 7/6/89.)

                       (a) Any lights used to illuminate the site shall be arranged to reflect the light away from any
                     adjacent residentially-zoned property except that this restriction does not apply to frosted light
                     bulbs of 100 watts or less; and

                       (b) There shall be no use of any sound equipment in the residential zone in conjunction with
                     the retail sale of Christmas trees; and

                       (c) The operator of such a sale of Christmas trees shall post a Two Hundred Dollar ($200.00)
                     cleanup deposit with the Office of the City Clerk prior to any lot preparation or sales; and

                        (d) The operator of such a sale of Christmas trees shall comply with all other applicable
                     provisions of the Los Angeles Municipal Code.

               5. (Title and First Para. Deleted by Ord. No. 172,489, Eff. 4/16/99.)

                        (a) (Amended by Ord. No. 173,492, Eff. 10/10/00.) Notwithstanding any other provisions of
                     Articles 2 and 3 of this chapter to the contrary, no oil well, controlled drill site or temporary
                     geological exploratory hole may be permitted in an A, R, P or C Zone within the area located
                     between the mean high tide line of the City’s shoreline and a line 1,000 yards landward from that
                     line. This prohibition shall not be construed or interpreted as affecting:

                                 (1) any shore line areas within the Los Angeles Harbor except for Cabrillo Beach;

                                (2) any oil well, controlled drill site or a facility for the production of oil gases or other
                              hydrocarbon substances in existence on the effective date of this subdivision;

                                (3) any connected subterranean gas holding areas and facilities that are operated as a
                              public utility pursuant to Section 14.00; and

                                (4) subsurface drilling and producing operations more than 500 feet below the surface
                              of this area.

                       (b) Ordinances 159,607, 159,608 and 159,609, which created Oil Drilling Districts U–171–A,
                     U–172–A and U–173–A, respectively, to allow exploration and production of oil within 1,000
                     yards of the mean high tide in the City of Los Angeles, are hereby repealed.

                       (c) This subdivision shall apply to all supplemental use districts within this area for which a
                     vested right for production of oil has not accrued as of the effective date of this subdivision

                        (d) If any provision or clause of this Ordinance or the application thereof to any person or
                     circumstance is held to be unconstitutional or otherwise invalid by any court of competent
                     jurisdiction, such invalidity shall not affect other Ordinance provisions thereof which can be
                     implemented without the invalid provision, clause or application, and to this end the provisions
                     and causes of this ordinance are declared to be severable.

                       [Subdivision 5(a) - (d) adopted by the voters as Initiative Ordinance “O” on November 8,
                     1988, Eff. 11/30/88.]

                 6.     Infrequent Helicopter Landings.(Amended by Ord. No. 150,623, Eff. 4/13/78.) –
             Notwithstanding any provision of this article to the contrary, helicopters may land and take off in any
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                               3/64
6/24/2020                         https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
            Case 2:17-cv-09003-JAK-PJW                  Document 208-3 Filed 06/24/20 Page 5 of 65 Page ID
             zone except RA, R, C1 and CR Zones, provided            #:4771 that a permit therefore has first been obtained from the
             Fire Department under the provisions of Division 5, Article 7 of Chapter 5 of this Code. Such helicopter
             landings and takeoffs shall not exceed three per day in or upon any single location or premises except
             that the Fire Department may permit as many such landings and takeoffs in or upon any single location
             or premises in a day as it determines are required by the individual nature of each such helicopter use,
             including occasions of civic interest, and are consistent with the public health, safety, general welfare and
             intent of this article. In the RA, R, C1 or CR Zones helicopters may land and take off in or upon any
             single location not more than two times per calendar year in a park, school ground or other similar type
             of public open space, for educational programs sponsored by the Los Angeles Police Department or the
             Los Angeles City Unified School District, provided that the Fire Department permit referred to above has
             first been obtained. Nothing herein shall prevent nor curtail the operation of emergency helicopter
             landing facilities as required in Section 57.4705 of the Los Angeles Municipal Code.

               The provisions of this subdivision shall not be construed or interpreted as permitting the establishment
             of a regularly operating airport, aircraft landing field, heliport or helistop.

               7. Temporary Operations of Carnivals and Rides. (Added by Ord. No. 130,076, Eff. 5/26/65.) –
             Notwithstanding any provisions of this article to the contrary, carnival shows and amusement enterprises
             of a similar type may be operated in the P Zone for a period of not to exceed five consecutive days in any
             30 day period in or upon any single location, provided that:

                       (1) All such operations are conducted at least 200 feet from any school or adjoining occupied
                     property classified in any A or R Zone.

                        (2) Such operations do not cause or produce any dust, gas, smoke, noise, fumes, odors, or
                     vibrations detrimental to other property in the neighborhood or to the welfare of the occupants
                     thereof.

                       (3) Any lights used to illuminate the event are arranged so as to reflect the light away from any
                     adjacent residentially used premises.

                       (4) No public address system in connection with the event is installed on the property unless it
                     is modulated so as not to be disturbing to occupants of any nearby dwelling units.

                       (5) All structures, apparatus and appurtenances shall be removed from the premises the next
                     day following the closing of the carnival.

                       (6) The hours of such operation to be limited between the hours of 10:00 a.m. and 10:00 p.m.

               8. Occasional Use of Private Homes for Adult Education Classes. (Added by Ord. No. 132,573,
             Eff. 8/5/66.) – Notwithstanding any provision of this article to the contrary, adult education classes shall
             be permitted in homes in the RA or R Zones and no additional off-street parking shall be required in
             conjunction therewith, provided that:

                       (a) Classes are held not more than one day a week for a period not to exceed three hours per
                     day end each class does not meet for more than fifteen weeks in any one semester.

                       (b) Classes are purely incidental to the use of the property as a home and no more than thirty
                     persons are permitted to attend each class.

                       (c) Classes primarily involve oral discussions and no laboratory equipment, heavy machinery,
                     or large tools are used in connection therewith, except small record players, slide projectors and
                     other similar audiovisual teaching aids.

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                                     4/64
6/24/2020                    https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
            Case 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 6 of 65 Page ID
                    (d) All classes are scheduled on the#:4772    first floor of the building.

                        For the purpose of this subdivision “adult education classes” shall mean any educational
                     programs conducted by University Extension of University of California or any other comparable
                     university.

                        No certificate of occupancy shall be required in connection with the use authorized by this
                     ordinance.

                9. Maintenance of Accessory Structures. (Amended by Ord. No. 172,839, Eff. 11/1/99.)
             Notwithstanding any provisions of this article to the contrary, an accessory building or structure may be
             maintained on a lot without a main building and a residential building may be maintained on a lot
             without the required off-street parking for the periods of time as authorized by the Advisory Agency in
             conformance with Article 7 of Chapter 1 of this Code.

               10. Model. (Amended by Ord. No. 174,999, Eff. 1/15/03.) Notwithstanding any other provision of
             this article, a model or models, as defined in Article 7 of Chapter 1 of this Code, may be erected and
             maintained on any lot or site designated by the Advisory Agency as a site for a model or models on an
             approved or conditionally approved tentative map, in the A, RE, RS, R1, RU, RZ, RMP, or RW1 Zones
             with respect to one-family homes, and in the R2, RD, RW2, R3, RAS3, R4, RAS4, or R5 Zones with
             respect to multiple unit structures, i.e., buildings containing more than one dwelling unit, for a period of
             time as determined by the Advisory Agency, provided that:

                         (a) In an “H” hillside or mountainous area, a grading plan for the entire approved or
                     conditionally approved subdivision or any final map unit thereof has been approved by the
                     Grading Division of the Department of Building and Safety and a Grading Certificate has been
                     issued for the property involved or that the grading is being carried on under the authorization of
                     a valid grading permit.

                         (b) Necessary easements for the installation of water system facilities and underground
                     utilities have been dedicated and the developer has guaranteed the cost of relocation or future
                     adjustment of these facilities to the satisfaction of the Department of Water and Power.

                        (c) The owner assumes liability for any damage caused to water system facilities and
                     underground utilities prior to final street improvements in a manner satisfactory to the
                     Department of Water and Power.

                       (d) Adequate fire protection facilities are provided to the satisfaction of the Fire Department.

                       (e) Adequate sewer facilities are provided to the satisfaction of the Bureau of Engineering and
                     the Los Angeles County Health Department.

                       (f) A paved access roadway at least 20 feet in width is provided which is satisfactory to the
                     Department of Building and Safety.

                       (g) Off-street parking be provided as follows:

                                 (1) For multiple unit structures, the numbers and location of the off-street parking
                              facilities shall be determined by the Advisory Agency;

                                (2) For one-family detached structures, one lot for each six model dwellings or fraction
                              thereof shall be located contiguous to the model dwelling sites. All off-street parking
                              facilities and driveways shall be dust-proofed with asphaltic surfacing or with

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                                5/64
6/24/2020                    https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
            Case 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 7 of 65 Page ID
                         decomposed granite which is #:4773       sprinkled at sufficient intervals to prevent dust, or by an
                         alternate method of dust control satisfactory to the Department of Building and Safety.

                        (h) The model dwelling sites are attractively maintained and, with respect to one-family
                     detached structures, attractively landscaped.

                       (i) Not more than one sign is placed on each designated model dwelling. Said sign shall not
                     exceed 12 square feet in area and shall be used only for identification or directional purposes.
                     Prohibited are banners, posters, pennants, ribbons, streamers, string of light bulbs, spinners, or
                     other similarly moving devices.

                       (j) Any furnishings placed in the model dwelling are maintained solely for purposes accessory
                     to the display of the model dwelling and in no way are used to sell or promote the sale of such
                     furnishings.

                        (k) Prior to the issuance of any building permit for a model dwelling, the property owner shall
                     first execute and file with the Superintendent of Building a notarized agreement assuming all
                     risks and agreeing to all of the conditions set forth in this Subdivision 10. With respect to one-
                     family detached structures, the agreement shall further provide that in the event that a final map
                     which includes the property whereon the model dwelling is located is not recorded, all buildings
                     or structures authorized by said permit shall be removed, within 90 days from the expiration of
                     the tentative tract, and that if all buildings and structures are not completely removed as required
                     above, they may be confiscated and removed or demolished by the City without further notice.
                     Prior to the erection of any model dwelling that is a one–family detached structure, authorized
                     pursuant to the approval of any subdivision and contingent thereon, the property owner shall post
                     in the Department of Building and Safety a bond in favor of the City of Los Angeles (to be
                     approved by the City Attorney and duplicates to be furnished to him) in an amount satisfactory to
                     the Department of Building and Safety sufficient to defray any expense incurred by the City in
                     the removal or demolition of the model dwelling or dwellings. The bond shall be released to the
                     property owner or person legally entitled thereto either upon recordation of the subdivision tract
                     map or upon removal of the concerned structures or buildings, as the case may be, to the
                     satisfaction of the Superintendent of Building. (Amended by Ord. No. 158,561. Eff. 1/14/84.)

                        (l) This subdivision shall apply to approved or conditionally approved tentative tract maps
                     which include model dwelling units and which have not been recorded as of the effective date of
                     this ordinance. (Added by Ord. No. 158,561, Eff. 1/14/84.)

                11. (Amended by Ord. No. 145,410, Eff. 2/16/74.) Notwithstanding any other provisions of this
             article, a real estate tract sales office may be established and maintained in one model dwelling approved
             in accordance with the provisions of Section 12.22 A.10. or in a dwelling constructed on a recorded lot
             previously designated as a model dwelling site by the Advisory Agency and temporarily serving as an
             example of houses or units built or to be built in the same subdivision, provided that:

                        (a) No general real estate brokerage business is conducted on the premises, and any business
                     transacted thereon is limited to the original sale of vacant or improved land shown on the
                     tentative map or units of airspace shown on the condominium plan.

                       (b) All name plates and signs conform to the provisions of Section 12.21 A.7.

                       (c) The tract sales office is attractively maintained and, where located in a one-family detached
                     structure, is attractively landscaped.

                       (d) The property owner has first executed and filed with the Superintendent of Building a
                     notarized agreement agreeing to comply with all other provisions of this Subdivision and, further,
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                              6/64
6/24/2020                      https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
            Case 2:17-cv-09003-JAK-PJW               Document 208-3 Filed 06/24/20 Page 8 of 65 Page ID
                   agreeing that after all dwelling units in      #:4774
                                                                      the development are initially sold or rented, all tract sales
                   being conducted within the structure will cease; all signs will be entirely removed from the
                   premises; any residential type of sliding glass door in a private garage doorway will be replaced
                   with a conventional private garage door, and any sales office activity located in a private garage
                   will be discontinued and this area reconverted for the storage of private vehicles. (Amended by
                   Ord. No. 158,561, Eff. 1/14/84.)

               12. (Added by Ord. No. 149,472, Eff. 5/14/77.) Notwithstanding any other provision of this article,
             equipment and material storage yards used exclusively in connection with public facilities projects may
             be located in the A, R and C Zones, provided the following conditions are complied with.

                        (a) That such storage activities not be commenced prior to the execution of the construction
                     contract with the governmental entity authorizing such work, and such storage activity be
                     terminated within 30 days of the expiration of the contract or 30 days after completion of the
                     construction, whichever comes first.

                        (b) That no storage or related activities be located closer than 25 feet to any residential
                     improvement unless a solid 8 foot high fence be constructed along the entire property line
                     adjoining such improvement, except at parking of employees’ personal vehicles shall be
                     permitted within the 25 foot buffer area, and such parking area need not comply with the
                     requirements of Section 12.21 A.6. of this article.

                       (c) That the premises and grounds be frequently sprinkled and watered to prevent dust from
                     becoming a nuisance to the neighboring residents.

                       (d) That there be no stockpiling of materials above 8 feet.

                       (e) That hours of operation including servicing and maintenance of all stored equipment be
                     only between 7:00 a.m. and 6:00 p.m., and at no time on Saturdays, Sundays or holidays except in
                     emergencies.

               Prior to the use of any land for equipment and material storage activities pursuant to this Subdivision,
             the operator or operators of such storage yard shall obtain a certificate of occupancy of land as provided
             for in Section 12.26 E. of the Los Angeles Municipal Code. Where it can be shown to the satisfaction of
             the Superintendent of Building that the conditions of this Subdivision are not being complied with, the
             Superintendent may revoke the certificate of occupancy. Such revocation may be appealed to the Board
             of Building and Safety Commissioners pursuant to the provisions of Section 98.0403 of this Code.

               13. Infrequent Use of Property for Commercial Filming. (Amended by Ord. No. 170,516, Eff.
             6/18/95.) Notwithstanding any of the provisions of this article to the contrary, property in all zones may
             be used for the purpose of infrequent filming of commercial motion pictures and still photographs,
             provided that a permit therefor has first been obtained from the City Council, or whomever the Council
             by order, resolution or ordinance may delegate such authority. The City Council, or whomever the
             Council by order, resolution or ordinance may delegate such authority shall adopt such rules and
             regulations concerning the issuance of said permits as may be necessary to assure that filming will be
             conducted at such times and in such a manner as to cause a minimum of interference with the enjoyment
             and use of adjacent property, and consistent with public health, safety and general welfare.

               14. (None)

               15. Parking Requirements For Showcase Theaters. (Added by Ord No 148,910, Eff. 11/18/76.)
             Notwithstanding any provision of this article to the contrary, the parking for showcase theaters required
             under Section 12.21 A.4.(e) (g) (i) (m); Section 12.21 A.5.; and Section 12.26 C. and 12.26 E.5. may be
             provided on the site, or off the site under a written agreement approved by the City Attorney and the
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                                    7/64
6/24/2020                       https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
            Case 2:17-cv-09003-JAK-PJW                Document 208-3 Filed 06/24/20 Page 9 of 65 Page ID
             Superintendent of Building. Where off-site parking    #:4775is provided under any written agreement other than a
             Parking Covenant, such agreement shall be for a minimum of one year and shall be signed by the theater
             operator and the lessee or owner of the property upon which the required parking spaces shall be located.
             This agreement shall remain in effect for the duration of the existence of the showcase theater. Such
             agreement shall be filed with the Department of Building and Safety.

               Where the parking covenant or other written agreement provides for parking on a lot which does not
             meet the design standards set forth in Section 12.21 A.5. and 12.21 A.6., but which parking area met the
             applicable Municipal Code design standard when originally established, such spaces shall be accepted
             for purposes of this Subdivision without compliance with the provisions of Section 12.21 A.5. and 12.21
             A.6.

               16. Outside Automobile Hoists. (Amended by Ord. No. 172,468, Eff. 4/1/99.) Any type of outside
             automobile hoist in the C2, C4, C5, CM or M1 Zones is prohibited.

              17. Temporary Residency in Residential Vehicle Pending Reconstruction of Disaster – Destroyed
             Dwelling. (Added by Ord. No. 153,144, Eff. 12/28/79.)

                       (a) Use of Land Permit. Notwithstanding any other provision of this Code to the contrary, the
                     Department of Building and Safety may issue a use of land permit to any resident–owner of a
                     single–family dwelling destroyed by disaster to temporarily place and reside in a residential
                     vehicle upon the subject property. Such use of land permit shall be limited to a period of one year
                     from the date of the subject disaster, during which period a building permit for the reconstruction
                     of the subject dwelling unit must be obtained. When such a building permit is obtained the use of
                     land permit shall be valid for an additional period to total no more than two years from the date of
                     the subject disaster or until the dwelling unit is complete, whichever occurs first. No other
                     extension of time shall be granted for such use of land permit.

                       (b) Fence Requirement. Where a residential vehicle is placed within a required yard area,
                     such residential vehicle shall be screened from public view by a fence constructed to the
                     specifications of Section 91.4401 (c) of this Code; on corner lots, the restrictions of Section
                     62.200 of this Code shall also apply. Such fence shall be maintained in good condition and
                     appearance.

                       (c) Yard Area Requirements. Such residential vehicle must observe five–foot front, side and
                     rear yards and adequate access shall be assured to permit the removal of such residential vehicle
                     after reconstruction of the disaster-destroyed dwelling unit.

                       (d) Site Restoration. Within thirty (30) days of the removal of the residential vehicle, all
                     equipment and utilities accessory to such residential vehicle and any nonconforming fence
                     constructed pursuant to this section shall be removed and the site restored to permitted use and
                     condition.

               18. Developments Combining Residential and Commercial Uses. Except where the provisions of
             Section 12.24.1 of this Code apply, notwithstanding any other provision of this chapter to the contrary,
             the following uses shall be permitted in the following zones subject to the following limitations:
             (Amended by Ord. No. 163,679, Eff. 7/18/88.)

                       (a) Any use permitted in the R5 Zone on any lot in the CR, C1, C1.5, C2, C4 or C5 Zones
                     provided that such lot is located within the Central City Community Plan Area or within an area
                     designated on an adopted community plan as "Regional Center" or "Regional Commercial". Any
                     combination of R5 uses and the uses permitted in the underlying commercial zone shall also be
                     permitted on such lot. (Amended by Ord. No. 182,452, Eff. 4/4/13.)

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                              8/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 10 of 65 Page ID
                      (b) Any use permitted in the CR,#:4776       C1, C1.5, C2, C4 or C5 Zones on any lot in the R5 Zone
                   provided that the lot is located within the Central City Community Plan Area. Any combination
                   of these commercial and residential uses shall also be permitted on the lot. Commercial uses or
                   any combination of commercial and residential uses may be permitted on any lot in the R5 Zone
                   by conditional use pursuant to Section 12.24 W.15. outside the Central City Community Plan
                   Area. (Amended by Ord. No. 182,452, Eff. 4/4/13.)

                        (c) Yards. Except as provided herein, the yard requirements of the zone in which the lot is
                     located shall apply.

                                (1) The yard requirements of the C2 Zone shall apply to buildings located on lots in the
                              R5 Zone in a redevelopment project area approved by the City Council if such buildings
                              are used exclusively for commercial uses.

                                (2) The following yard requirements shall apply to buildings located on lots in the R5
                              Zone which are used for any combination of commercial and residential uses:

                                          (i) The yard requirements of the C2 Zone shall apply to the portions of such
                                        buildings used exclusively for commercial uses.

                                           (ii) No yard requirements shall apply to the portions of such buildings which
                                        are used exclusively for residential uses and which abut a street, private street or
                                        alley, if the first floor of such buildings at ground level is used for commercial
                                        uses or access to the residential portions of such buildings.

                                (3) No yard requirements shall apply to the residential portions of buildings located on
                              lots in the CR, C1, C1.5, C2, C4, and C5 Zones used for combined commercial and
                              residential uses, if such portions are used exclusively for residential uses, abut a street,
                              private street or alley, and the first floor of such buildings at ground level is used for
                              commercial uses or for access to the residential portions of such buildings.

                                (4) No yards shall be required along air space lot boundaries within the interior of
                              buildings.

                       (d) The residential and commercial density, maximum floor area or height otherwise permitted
                     for any lot shall not be increased by reason of the existence of one or more air space lots.

                       (e) Pedestrian Bridges. Residential uses in a building combining residential and commercial
                     uses shall be limited to the floors above the level of a connecting pedway or pedestrian bridge
                     except that the Director of Planning may modify or waive this requirement if the Director finds
                     unusual topography or other special circumstances justify such modification or waiver.

                        (f) (Amended by Ord. No. 173,492, Eff. 10/10/00.) In the event of a conflict between the
                     terms of this subdivision and the terms of a specific plan enacted prior to December 31, 1981, the
                     terms of the specific plan shall prevail. The terms of this subdivision shall not apply within the
                     boundaries of the Century City North Specific Plan.

             19. Dwelling Adjacent to An Equinekeeping Use. (Amended by Ord. No. 173,492, Eff. 10/10/00.)
           Notwithstanding any provision of this Code to the contrary, the City shall not issue a building permit for
           a residential building (excluding non-habitable rooms) that is less than 35 feet from a legally established
           equine use, unless the Zoning Administrator makes an exception in accordance with Section 12.24 X.5.

              20. Adult Entertainment Businesses. (Amended by Ord. No. 161,111, Eff. 5/18/86.)

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                             9/64
6/24/2020 Case               https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW            Document 208-3 Filed 06/24/20 Page 11 of 65 Page ID
                     (a) Exceptions from Section 12.70#:4777       C.

                                (i) A person may establish and maintain, or continue to operate, an adult entertainment
                              business on a lot within 500 feet of an “A” or “R” Zone, or within the “CR”, “C1” or
                              “C1.5” Zones, if a site consistent with Section 12.70 C. is not reasonably available
                              elsewhere in the City for the establishment or relocation of the subject adult entertainment
                              business. This exception shall only apply to an adult entertainment business which is
                              otherwise in compliance with all other provisions of this chapter including Section 12.70
                              C.

                                A site is “reasonably available” elsewhere in the City if it meets all of the following
                              criteria:

                                          (1) Its use as the proposed adult entertainment business is consistent with all
                                        applicable zoning regulations, including Section 12.70 C.

                                          (2) It is available for use, purchase, or rental as an adult entertainment business.

                                          (3) It has adequate street access, street lighting, and sidewalks.

                                           (4) It is at least 500 feet away from any uses which are or may become
                                        obnoxious or offensive by reason of emission of odor, dust, smoke, noise, gas,
                                        fumes, cinders, refuse matter or water carried waste.

                                This exception shall not apply to massage parlors or sexual encounter establishments.

                                 (ii) (Amended by Ord. No. 173,492, Eff. 10/10/00.) To apply for an exception, an
                              applicant shall file an application with the Department of City Planning, on a form
                              provided by the Department, identifying the present or proposed location of the adult
                              entertainment business, and accompanied by data supporting the proposed exception and
                              the fee provided for in Section 19.01 of this Code.

                                 The procedures described in Section 12.24 shall be followed to the extent applicable.
                              However, a hearing shall be held and a decision made within 60 days from the date of
                              filing of an application. This time limit may be extended by mutual written consent of the
                              applicant and the Zoning Administrator. An exception shall be approved if it meets the
                              requirements of Subparagraph (i) above.

                                An appeal from the determination of the Zoning Administrator on whether a proposed
                              exception meets the requirements of Subparagraph (i) may be taken to the Area Planning
                              Commission in the same manner as prescribed in Section 12.24 I. The Area Planning
                              Commission’s decision may be appealed to the City Council. The appeal to the Council
                              shall follow the procedures set forth in Section 12.24 I. However, a decision on any appeal
                              shall be made within 30 days of the expiration of the appeal period. This time limit may
                              be extended by mutual written consent of the applicant and the Area Planning
                              Commission or Council, whichever then has jurisdiction over the appeal.

                                  If the Zoning Administrator, Area Planning Commission or Council disapproves an
                              exception, then it shall make findings of fact showing how a site consistent with Section
                              12.70 C. is reasonably available elsewhere in the City for the establishment or relocation
                              of the subject adult entertainment business.

                       (b) Extensions of the Section 12.70 C. Amortization Period.

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                                10/64
6/24/2020 Case                 https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW              Document 208-3 Filed 06/24/20 Page 12 of 65 Page ID
                            (i) An adult entertainment business   #:4778 existing on March 6,1986 and operating within 500
                          feet of a lot in an “A” Zone of “R” Zone or, within the “CR”, “C1”, or “C1.5” Zones may
                          be continued, as specified below:

                                          (1) If the adult entertainment business is otherwise in compliance with all other
                                        provisions of this chapter including Section 12.70 C.; and

                                          (2) If the adult entertainment business is subject to a written lease, entered into
                                        prior to March 6, 1986, with a termination date extending beyond March 6, 1988,
                                        then the adult entertainment. business may continue until the expiration of the
                                        present term of the lease but no later than March 6, 1991; or

                                          (3) If the adult entertainment business invokes the investment of money in real
                                        property, improvements, or stocks in trade such that a termination date beyond
                                        March 6, 1988 is necessary to prevent undue financial hardship, then it may be
                                        continued until March 6, 1991.

                                 (ii) (Amended by Ord. No. 173,492, Eff. 10/10/00.) To apply for an extension of
                              time, an applicant shall file an application with the Department of City Planning, on a
                              form provided by the Department, identifying the present or proposed location of the adult
                              entertainment business, and accompanied by data supporting the extension request and the
                              fee provided for in Section 19.01 of this Code. An extension shall be approved if it meets
                              the requirements of Subparagraph (i) above.

                                 The procedures described in Section 12.24 shall be followed to the extent applicable.
                              However, a hearing shall be held and a decision made within 60 days from the date of
                              filing. This time limit may be extended by mutual written consent of the applicant and the
                              Zoning Administrator.

                                An appeal from the determination of the Zoning Administrator on whether a proposed
                              exception meets the requirements of Subparagraph (i) may be taken to the Area Planning
                              Commission in the same manner as prescribed in Section 12.24I. The Area Planning
                              Commission’s decision may be appealed to the City Council. The appeal to the Council
                              shall follow the procedures set forth in Section 12.24I. However, a decision on any appeal
                              shall be made within 30 days of the expiration of the appeal period. This time limit may
                              be extended by mutual written consent of the applicant and the Area Planning
                              Commission or Council, whichever then has jurisdiction over the appeal.

                                 If the Zoning Administrator, Area Planning Commission or Council disapproves an
                              extension, then it shall make findings of fact showing how the proposed extension fails to
                              meet the requirements of Subparagraph (i).

              21. (Deleted by Ord. No. 171,687, Eff. 8/19/97.)

              22. (Deleted by Ord. No. 170,752, Eff. 12/14/95.)

              23. Mini-Shopping Centers and Commercial Corner Development. (Amended by Ord. No.
           175,223, Eff. 6/30/03.) If the requirements set forth in Paragraph (a) and the conditions set forth in
           Paragraph (b) of this subdivision are met, and the proposed use or uses are not enumerated in Section
           12.24 W.27., then a conditional use approval pursuant to Section 12.24 W.27. shall not be required for
           any new use, change of use or addition of floor area to a Mini-Shopping Center or a Commercial Corner
           Development.

                       (a) Development Standards.
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                             11/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 13 of 65 Page ID
                                                                 #:4779
                            (1) Height. Buildings or structures located in Height District Nos. 1 and 1-L shall not
                          exceed a maximum height of 45 feet. However, buildings or structures shall comply with
                          the provisions of Section 12.21.1 A.10., “Transitional Height,” of this Code.

                                (2) Front Yard. The front yard requirements set forth in Sections 12.12.2 C., 12.13
                              C.1. and 12.13.5 B.1. of this Code shall not apply to Mini-Shopping Centers or
                              Commercial Corner Developments.

                                 (3)     Windows. The exterior walls and doors of a ground floor containing non-
                              residential uses that front adjacent streets shall consist of at least fifty percent transparent
                              windows, unless otherwise prohibited by law.

                                 (4) Parking.

                                           (i) Notwithstanding Section 12.21 A.5.(h) of this Code to the contrary, no
                                        tandem parking shall be permitted, except those spaces reserved exclusively for
                                        residential use.

                                           (ii) Bicycle parking shall be provided as required by Section 12.21 A.16. of
                                        this Code.

                                          (iii) Parking in the Downtown Business District shall be provided as required
                                        by Section 12.21 A.4.(i) of this Code.

                                 (5) Lighting. All public areas of the lot or lots not covered by a building shall have
                              night lighting for safety and security. All other open exterior areas, such as walkways and
                              trash areas, shall have low-level, security-type lighting. All exterior lighting shall be
                              directed onto the lot or lots, and all flood lighting shall be designed to eliminate glare to
                              adjoining properties. All parking areas shall have a minimum of 3/4 foot-candle of flood
                              lighting measured at the pavement.

                                 (6) Signs.

                                           (i) In addition to the requirements set forth in Division 62 of this Code, no
                                        person shall erect on the lot or lots the following signs, as defined in Section
                                        91.6203 of this Code without first obtaining a conditional use permit: pole signs;
                                        projecting signs; or roof signs.

                                           (ii) Monument signs and information signs shall be located only within the
                                        landscape-planted areas of the lot or lots.

                                 (7) Utilities. All new utility lines which directly service the lot or lots shall be
                              installed underground. If underground service is not currently available, then provisions
                              shall be made for future underground service.

                                (8) Walls and Trash Storage. A solid masonry wall at least six feet in height shall be
                              erected along the lot lines of the lot or lots where the lot or lots abut or are across an alley
                              from any residential zone or use, except for that portion of the lot line where an access
                              driveway is required by the City. Trash storage bins shall be located within a gated,
                              covered enclosure constructed of materials identical to the exterior wall materials of the
                              building.


https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                              12/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 14 of 65 Page ID
                            (9) Recycling Area or Room.          #:4780Every Mini-Shopping Center or Commercial Corner
                          Development shall conform to the requirements of Section 12.21 A.19.(c) of this Code.

                                (10) Landscaping. All landscaping shall comply with Sections 12.41, 12.42 and 12.43
                              of this Code and the following requirements:

                                          (i) Landscaping - Setback. (Amended by Ord. No. 177,103, Eff. 12/18/05.)
                                        A landscaped, planted area having a minimum inside width of five feet shall be
                                        required along all street frontages of the lot and on the perimeters of all parking
                                        areas of the lot or lots which abut a residential zone or use.

                                           Notwithstanding the above, in the Downtown Business District as defined in
                                        Section 12.21 A.4.(i) of this Code, a landscape (planted) area having a minimum
                                        inside width of five feet shall be required on the perimeters of all parking areas of
                                        the lot which abut a residential zone or use.

                                          (ii) Irrigation System. An automatic irrigation system shall be provided for all
                                        landscaped areas. This system shall be installed prior to the issuance of any
                                        certificate of occupancy.

                       (b) Conditions of Operation. A Mini-Shopping Center or a Commercial Corner Development
                     shall comply with the following conditions:

                                (1) Maintenance. The condition of the lot or lots, including but not limited to parking
                              areas, exterior walls, required lighting, and landscaped areas, shall at all times be
                              maintained in a safe and sanitary condition and in a state of good repair. Exterior wall
                              surfaces shall at all times be kept free from graffiti and any marks of vandalism.

                                (2) Debris Removal. The lot or lots shall at all times be kept clear of weeds, rubbish,
                              and all types of litter and combustible materials. Trash receptacles shall be located
                              throughout the open areas of the lot or lots.

                                  (3) Hours. Parking lot cleaning and sweeping, and trash collections from and
                              deliveries to a Mini-Shopping Center or Commercial Corner Development, shall occur no
                              earlier than 7 a.m., nor later than 8 p.m., Monday through Friday, and no earlier than 10
                              a.m., nor later than 4 p.m., on Saturdays and Sundays.

                                   (4)   Landscape Maintenance. Maintenance of landscaped areas shall include
                              continuous operations of watering, removal of weeds, mowing, trimming, edging,
                              cultivation, reseeding, plant replacement, fertilization, spraying, control of pests, insects,
                              and rodents, or other operations necessary to assure normal plant growth. All trees,
                              shrubs and ground cover shall be maintained as healthy and vigorous at all times.
                              Irrigation systems, installed pursuant to the requirements in Subsubparagraph (a)(10)(ii)
                              above shall be continuously maintained in accordance with Section 12.41 B.5. of this
                              Code.

                                (5) Covenant. Prior to the issuance of a building permit or land use permit, the owner
                              of the lot or lots shall execute and record a covenant and agreement in a form satisfactory
                              to the Director of Planning, acknowledging that the owner shall implement each of the
                              conditions set forth in Paragraph (b) of this subdivision, and shall not permit the erection
                              of any of the signs enumerated in Paragraph (a)(6) of this subdivision or the establishment
                              of any uses enumerated in Section 12.24 W.27. of this Code without first obtaining a
                              conditional use approval. The covenant and agreement shall run with the land and be
                              binding upon the owners, and any assignees, lessees, heirs, and successors of the owners.
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                             13/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 15 of 65 Page ID
                          The City’s right to enforce the#:4781    covenant and agreement is in addition to any other remedy
                          provided by law.

                        (c)  Existing Building Changed to Mini-Shopping Center or Commercial Corner
                     Development.

                                 (1) An existing building or buildings may be converted to a Mini-Shopping Center or
                              to a Commercial Corner Development without first obtaining a conditional use approval if
                              all of the following requirements are met:

                                          (i) all alterations result in no more than a twenty percent increase in the existing
                                        floor area of all of the buildings on a lot or lots;

                                            (ii)  the proposed Mini-Shopping Center or the Commercial Corner
                                        Development use or uses are not enumerated in Section 12.24 W.27.;

                                          (iii) no sign identified in Paragraph (a)(6) of this subdivision shall be erected on
                                        the site; and

                                            (iv)     the proposed Mini-Shopping Center or the Commercial Corner
                                        Development complies with the conditions of operation of Paragraph (b) of this
                                        subdivision.

                                   (2)    For an existing Mini-Shopping Center, or existing Commercial Corner
                              Development use, no person shall establish as a new use, any of the uses enumerated in
                              Section 12.24 W.27. of this subdivision without first obtaining a conditional use approval.

                       (d) Exemptions. The following Projects shall not be subject to this subdivision:

                                  (1)    A Mixed Use Project as defined in Section 13.09 B.3. that consists of
                              predominantly residential uses and does not contain commercial uses enumerated in
                              Section 12.24 W.27.;

                                 (2) Adaptive Reuse Projects as defined in Section 12.22 A.26.; and

                               (3) Libraries, governmental offices, police stations, fire stations, and other government
                              owned related facilities or uses.

                        (e) Specific Plan Compliance. If, as determined by the Director of Planning or his/her
                     designee, the provisions of this Section conflict with those of an adopted Specific Plan, then the
                     provisions of the Specific Plan shall prevail.

              24. Mobile Medical Facilities and Bloodmobiles. (Added by Ord. No. 166,045, Eff. 8/17/90.)

                       (a) Notwithstanding any provision of this article to the contrary, any mobile medical facility
                     may operate once a month for no more than 72 consecutive hours, in any single established
                     parking area, in the P, PB, CR, C1, C1.5, C2, C4, CM, M1, M2 and M3 Zones, provided the
                     parking area meets all requirements of the Municipal Code for a parking area and the operation of
                     the facility does not obstruct any driveway access aisle or required parking space.

                       (b) Notwithstanding any provision of the article to the contrary, any bloodmobile may operate
                     once a month for no more than 72 consecutive hours, in any single established parking area in
                     any zone, provided the parking area meets all requirements of the Municipal Code for a parking

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                              14/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 16 of 65 Page ID
                   area and the operation of the bloodmobile     #:4782 does not obstruct any driveway access aisle or required
                   parking space.

                       (c) Notwithstanding any provision of this article to the contrary, any mobile medical facility
                     may operate once a week for no more that 72 consecutive hours, in any single established hospital
                     parking area, in the P, PB, CR, C1, C1.5, C2, C4, CM, M1, M2 and M3 zones, provided the
                     parking area meets all requirements of the Municipal Code for a parking area and the operation of
                     the facility does not obstruct any driveway access aisle or required parking space. (Added by
                     Ord. No. 170,161, Eff. 1/16/95.)

              25. Affordable Housing Incentives - Density Bonus. (Amended by Ord. No. 179,681, Eff.
           4/15/08.)

                        (a) Purpose. The purpose of this subdivision is to establish procedures for implementing
                     State Density Bonus requirements, as set forth in California Government Code Sections 65915-
                     65918, and to increase the production of affordable housing, consistent with City policies.

                       (b) Definitions. Notwithstanding any provision of this Code to the contrary, the following
                     definitions shall apply to this subdivision:

                                 Affordable Housing Incentives Guidelines - the guidelines approved by the City
                              Planning Commission under which Housing Development Projects for which a Density
                              Bonus has been requested are evaluated for compliance with the requirements of this
                              subdivision.

                                  Area Median Income (AMI) - the median income in Los Angeles County as
                              determined annually by the California Department of Housing and Community
                              Development (HCD) or any successor agency, adjusted for household size.

                                Density Bonus - a density increase over the otherwise maximum allowable residential
                              density under the applicable zoning ordinance and/or specific plan granted pursuant to this
                              subdivision.

                                 Density Bonus Procedures - procedures to implement the City’s Density Bonus
                              program developed by the Departments of Building and Safety, City Planning and
                              Housing.

                                Disabled Person - a person who has a physical or mental impairment that limits one or
                              more major life activities, anyone who is regarded as having that type of an impairment
                              or, anyone who has a record of having that type of an impairment.

                                 Floor Area Ratio - the multiplier applied to the total buildable area of the lot to
                              determine the total floor area of all buildings on a lot.

                                  Housing Development Project - the construction of five or more new residential
                              dwelling units, the addition of five or more residential dwelling units to an existing
                              building or buildings, the remodeling of a building or buildings containing five or more
                              residential dwelling units, or a mixed use development in which the residential floor area
                              occupies at least fifty percent of the total floor area of the building or buildings. For the
                              purpose of establishing the minimum number of five dwelling units, Restricted Affordable
                              Units shall be included and density bonus units shall be excluded.

                                Incentive - a modification to a City development standard or requirement of Chapter I
                              of this Code (zoning).
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                               15/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 17 of 65 Page ID
                                                                 #:4783
                            Income, Very Low, Low or Moderate - annual income of a household that does not
                          exceed the amounts designated for each income category as determined by HCD or any
                          successor agency.

                                 Residential Hotel - any building containing six or more Guest Rooms or Efficiency
                              Dwelling Units, which are intended or designed to be used, or are used, rented, or hired
                              out to be occupied, or are occupied for sleeping purposes by guests, so long as the Guest
                              Rooms or Efficiency Dwelling Units are also the primary residence of those guests, but
                              not including any building containing six or more Guest Rooms or Efficiency Dwelling
                              Units, which is primarily used by transient guests who do not occupy that building as their
                              primary residence.

                                Residential Unit - a dwelling unit or joint living and work quarters; a mobilehome, as
                              defined in California Health and Safety Code Section 18008; a mobile home lot in a
                              mobilehome park, as defined in California Health and Safety Code Section 18214; or a
                              Guest Room or Efficiency Dwelling Unit in a Residential Hotel.

                                Restricted Affordable Unit - a residential unit for which rental or mortgage amounts
                              are restricted so as to be affordable to and occupied by Very Low, Low or Moderate
                              Income households, as determined by the Housing and Community Investment
                              Department. (Amended by Ord. No. 182,718, Eff. 10/30/13.)

                                Senior Citizens - individuals who are at least 62 years of age, except that for projects of
                              at least 35 units that are subject to this subdivision, a threshold of 55 years of age may be
                              used, provided all applicable City, state and federal regulations are met.

                                 Senior Citizen Housing Develop- ment- a Housing Development Project for senior
                              citizens that has at least 35 units.

                                Specific Adverse Impact - a significant, quantifiable, direct, and unavoidable impact,
                              based on objective, identified written public health or safety standards, policies, or
                              conditions as they existed on the date the application was deemed complete.

                                 Transit Stop/Major Employment Center - any one of the following:

                                           (1) A station stop for a fixed transit guideway or a fixed rail system that is
                                        currently in use or whose location is proposed and for which a full funding
                                        contract has been signed by all funding partners, or one for which a resolution to
                                        fund a preferred alignment has been adopted by the Los Angeles County
                                        Metropolitan Transportation Authority or its successor agency; or

                                          (2) A Metro Rapid Bus stop located along a Metro Rapid Bus route; or, for a
                                        Housing Development Project consisting entirely of Restricted Affordable Units,
                                        any bus stop located along a Metro Rapid Bus route; or

                                           (3) The boundaries of the following three major economic activity areas,
                                        identified in the General Plan Framework Element: Downtown, LAX and the Port
                                        of Los Angeles; or

                                           (4) The boundaries of a college or university campus with an enrollment
                                        exceeding 10,000 students.


https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                           16/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 18 of 65 Page ID
                     (c) Density Bonus. Notwithstanding          #:4784any provision of this Code to the contrary, the following
                   provisions shall apply to the grant of a Density Bonus for a Housing Development Project:

                                  (1) For Sale or Rental Housing with Low or Very Low Income Restricted
                              Affordable Units. A Housing Develop- ment Project that includes 10% of the total units
                              of the project for Low Income households or 5% of the total units of the project for Very
                              Low Income households, either in rental units or for sale units, shall be granted a
                              minimum Density Bonus of 20%, which may be applied to any part of the Housing
                              Development Project. The bonus may be increased according to the percentage of
                              affordable housing units provided, as follows, but shall not exceed 35%:


   Percentage                                                           Percentage
   Low Income Units                                                     Density Bonus
   10                                                                   20
   11                                                                   21.5
   12                                                                   23
   13                                                                   24.5
   14                                                                   26
   15                                                                   27.5
   16                                                                   29
   17                                                                   30.5
   18                                                                   32
   19                                                                   33.5
   20                                                                   35


   Percentage                                                           Percentage
   Very Low Income Units                                                Density Bonus
   5                                                                    20
   6                                                                    22.5
   7                                                                    25
   8                                                                    27.5
   9                                                                    30
   10                                                                   32.5
   11                                                                   35

                                 (2) For Sale or Rental Senior Citizen Housing (Market Rate). A Senior Citizen
                              Housing Development or a mobile- home park that limits residency based on age
                              requirements for housing for older persons pursuant to California Civil Code Sections
                              798.76 or 799.5 shall be granted a minimum Density Bonus of 20%.

                                 (3) (Deleted by Ord. No. 181,142, Eff. 6/1/10.)

                                (4) A Common Interest Develop-ment That Includes Moderate Income Restricted
                              Affordable Units. (Amended by Ord. No. 181,142, Eff. 6/1/10.) A common interest
                              development as defined in Section 1351 of the Civil Code that includes at least 10% of its
                              units for Moderate Income households shall be granted a minimum Density Bonus of 5%.
                              The bonus may be increased according to the percentage of affordable housing units
                              provided, as follows, but shall not exceed 35%:
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                                17/64
6/24/2020 Case               https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW            Document 208-3 Filed 06/24/20 Page 19 of 65 Page ID
                                                                #:4785


   Percentage
                                                                        Percentage
   Moderate Income Units
                                                                        Density Bonus
   10                                                                   5
   11                                                                   6
   12                                                                   7
   13                                                                   8
   14                                                                   9
   15                                                                   10
   16                                                                   11
   17                                                                   12
   18                                                                   13
   19                                                                   14
   20                                                                   15
   21                                                                   16
   22                                                                   17
   23                                                                   18
   24                                                                   19
   25                                                                   20
   26                                                                   21
   27                                                                   22
   28                                                                   23
   29                                                                   24
   30                                                                   25
   31                                                                   26
   32                                                                   27
   33                                                                   28
   34                                                                   29
   35                                                                   30
   36                                                                   31
   37                                                                   32
   38                                                                   33
   39                                                                   34
   40                                                                   35

                                 (5) Land Donation. An applicant for a subdivision, parcel map or other residential
                              development approval that donates land for housing to the City of Los Angeles satisfying
                              the criteria of California Government Code Section 65915(h)(2), as verified by the
                              Department of City Planning, shall be granted a minimum Density Bonus of 15%.

                               (6) Child Care. A Housing Development Project that conforms to the requirements of
                              Subparagraphs (1), (2), (3), (4) or (5) of this paragraph and includes a child care facility

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                                18/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 20 of 65 Page ID
                          located on the premises of, as #:4786  part of, or adjacent to, the project, shall be granted either of
                          the following:

                                          (i) an additional Density Bonus that is, for purposes of calculating residential
                                        density, an increase in the floor area of the project equal to the floor area of the
                                        child care facility included in the project.

                                           (ii) An additional Incentive that contributes significantly to the economic
                                        feasibility of the construction of the child care facility.

                                (7) Fractional Units. In calculating Density Bonus and Restricted Affordable units,
                              any number resulting in a fraction shall be rounded up to the next whole number.

                                (8) Other Discretionary Approval. Approval of Density Bonus units shall not, in and
                              of itself, trigger other discretionary approvals required by the Code.

                                (9) Other Affordable Housing Subsidies. Approval of Density Bonus units does not,
                              in and of itself, preclude projects from receipt of other government subsidies for
                              affordable housing.

                                 (10) Additional Option for Restricted Affordable Units located near Transit
                              Stop/Major Employment Center. In lieu of providing the requisite number of Restricted
                              Affordable Units in a Housing Development Project located in or within 1,500 feet of a
                              Transit Stop/Major Employ- ment Center that would otherwise be required under this
                              subdivision, an applicant may opt to provide a greater number of smaller units, provided
                              that:

                                          (i) the total number of units in the Housing Development Project including
                                        Density Bonus units does not exceed the maximum permitted by this subdivision;

                                          (ii) the square footage of the aggregate smaller Restricted Affordable units is
                                        equal to or greater than the square footage of the aggregate Restricted Affordable
                                        Units that would otherwise be required under this subdivision;

                                           (iii) the smaller Restricted Affordable units are distributed throughout the
                                        building and have proportionally the same number of bedrooms as the market rate
                                        units; and

                                           (iv) the smaller Restricted Affordable Units meet the minimum unit size
                                        requirements established by the Low Income Housing Tax Credit Program as
                                        administered by the California Tax Credit Allocation Committee (TCAC).

                                (11) Common Interest Development with Low or Very Low Income restricted
                              Affordable Units for Rent. In a common interest development as defined in California
                              Government Code Section 1351, such as a condominium, Restricted Affordable Units
                              may be for sale or for rent.

                                (12) Condominium Conversion. A Housing Development Project that involves the
                              conversion of apartments into condominiums and that includes 33 percent of its units
                              restricted to households of Low or Moderate income or 15 percent of its units restricted to
                              households of Very Low Income shall be granted a Density Bonus of 25 percent or up to
                              three incentives as provided in Paragraph (e) of this subdivision.


https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                                 19/64
6/24/2020 Case                 https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW              Document 208-3 Filed 06/24/20 Page 21 of 65 Page ID
                      (d) Parking in a Housing Development        #:4787 Project. Required parking spaces for a Housing
                   Development Project that is for sale or for rent and qualifies for a Density Bonus and complies
                   with this subdivision may be provided by complying with whichever of the following options
                   requires the least amount of parking: applicable parking provisions of Section 12.21 A.4. of this
                   Code, or Parking Option 1 or Parking Option 2, below. Required parking in a Housing
                   Development Project that qualifies for a Density Bonus may be sold or rented separately from the
                   dwelling units, so that buyers and tenants have the option of purchasing or renting a unit without
                   a parking space. The separate sale or rental of a dwelling unit and a parking space shall not cause
                   the rent or purchase price of a Restricted Affordable Unit (or the parking space) to be greater than
                   it would otherwise have been.

                                 (1) Parking Option 1. Required parking for all residential units in the Housing
                              Development Project (not just the restricted units), inclusive of handicapped and guest
                              parking, shall be reduced to the following requirements:

                                          (i) For each Residential Unit of 0-1 bedroom: 1 on-site parking space.

                                          (ii) For each Residential Unit of 2-3 bedrooms: 2 on-site parking spaces.

                                          (iii) For each Residential Unit of 4 or more bedrooms: 2-1/2 on-site parking
                                        spaces.

                                (2) Parking Option 2. Required parking for the Restricted Affordable Units only shall
                              be reduced as set forth in Subparagraphs (i) and (ii) below. Required parking for all other
                              non-restricted units in the Housing Development Project shall comply with applicable
                              provisions of Section 12.21 of this Code.

                                          (i) One parking space per Restricted Affordable Unit, except:

                                                    a. 0.5 parking space for each dwelling unit restricted to Low or Very
                                                  Low Income Senior Citizens or Disabled Persons; and/or

                                                     b.    0.25 parking space for each Restricted Affordable Unit in a
                                                  Residential Hotel.

                                          (ii) Up to 40% of the required parking for the Restricted Affordable Units may
                                        be provided by compact stalls.

                       (e) Incentives.

                                (1) In addition to the Density Bonus and parking options identified in Paragraphs (c)
                              and (d) of this subdivision, a Housing Development Project that qualifies for a Density
                              Bonus shall be granted the number of Incentives set forth in the table below.


                                                                                                     Required Percentage*
                                      Required Percentage*               Required Percentage*
                                                                                                     of Units Restricted for
                                      of Units Restricted for            of Units Restricted for
   Number of Incentiv.es                                                                                Moderate Income
                                         Very Low Income                      Low Income
                                                                                                     Households (For Sale
                                            Households                        Households
                                                                                                              Only)
   One Incentive                             5%             or                10%               or            10%
   Two Incentives                            10%            or                20%               or            20%
   Three Incentives                          15%            or                30%               or            30%
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                                  20/64
6/24/2020 Case               https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW            Document 208-3 Filed 06/24/20 Page 22 of 65 Page ID
                                                                #:4788
                          * Excluding Density Bonus units.

                                (2) To be eligible for any on-menu incentives, a Housing Development Project (other
                              than an Adaptive Reuse project) shall comply with the following:

                                          (i) The facade of any portion of a building that abuts a street shall be articulated
                                        with a change of material or with a break in plane, so that the facade is not a flat
                                        surface.

                                            (ii) All buildings must be oriented to the street by providing entrances,
                                        windows, architectural features and/or balconies on the front and along any street-
                                        facing elevations.

                                          (iii) The Housing Development Project shall not be a contributing structure in a
                                        designated Historic Preservation Overlay Zone and shall not be on the City of Los
                                        Angeles list of Historical-Cultural Monuments.

                                           (iv) The Housing Development Project shall not be located on a substandard
                                        street in a Hillside Area or in a Very High Fire Hazard Severity Zone as
                                        established in Section 57.4908 of this Code.

                        (f) Menu of Incentives. Housing Development Projects that meet the qualifications of
                     Paragraph (e) of this subdivision may request one or more of the following Incentives, as
                     applicable:

                                  (1) Yard/Setback. Up to 20% decrease in the required width or depth of any
                              individual yard or setback except along any property line that abuts an R1 or more
                              restrictively zoned property provided that the landscaping for the Housing Development
                              Project is sufficient to qualify for the number of landscape points equivalent to 10% more
                              than otherwise required by Section 12.40 of this Code and Landscape Ordinance
                              Guidelines "O."

                                  (2) Lot Coverage. Up to 20% increase in lot coverage limits, provided that the
                              landscaping for the Housing Development Project is sufficient to qualify for the number
                              of landscape points equivalent to 10% more than otherwise required by Section 12.40 of
                              this Code and Landscape Ordinance Guidelines “O”.

                                 (3) Lot Width. Up to 20% decrease from a lot width requirement, provided that the
                              landscaping for the Housing Development Project is sufficient to qualify for the number
                              of landscape points equivalent to 10% more than otherwise required by Section 12.40 of
                              this Code and Landscape Ordinance Guidelines “O”.

                                 (4) Floor Area Ratio.

                                            (i) A percentage increase in the allowable Floor Area Ratio equal to the
                                        percentage of Density Bonus for which the Housing Development Project is
                                        eligible, not to exceed 35%; or

                                          (ii) In lieu of the otherwise applicable Floor Area Ratio, a Floor Area Ratio not
                                        to exceed 3:1, provided the parcel is in a commercial zone in Height District 1
                                        (including 1VL, 1L and 1XL), and fronts on a Major Highway as identified in the
                                        City’s General Plan, and

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                                21/64
6/24/2020 Case               https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW            Document 208-3 Filed 06/24/20 Page 23 of 65 Page ID
                                               a. the Housing   #:4789
                                                                     Develop- ment Project includes the number of Restricted
                                             Affordable Units sufficient to qualify for a 35% Density Bonus, and

                                                   b. 50% or more of the commercially zoned parcel is located in or within
                                                 1,500 feet of a Transit Stop/Major Employ- ment Center.

                                           A Housing Development Project in which at least 80% of the units in a rental
                                        project are Restricted Affordable Units or in which 45% of the units in a for-sale
                                        project are Restricted Affordable Units shall be exempt from the requirement to
                                        front on a Major Highway.

                                 (5) Height. A percentage increase in the height requirement in feet equal to the
                              percentage of Density Bonus for which the Housing Development Project is eligible. This
                              percentage increase in height shall be applicable over the entire parcel regardless of the
                              number of underlying height limits. For purposes of this subparagraph, Section 12.21.1
                              A.10. of this Code shall not apply.

                                          (i) In any zone in which the height or number of stories is limited, this height
                                        increase shall permit a maximum of eleven additional feet or one additional story,
                                        whichever is lower, to provide the Restricted Affordable Units.

                                                    (a) No additional height shall be permitted for that portion of a of a
                                                 building in a Housing Development Project that is located within fifteen
                                                 feet of a lot classified in the R2 Zone.

                                                   (b) For each foot of additional height the building shall be set back one
                                                 horizontal foot.

                                          (ii) No additional height shall be permitted for that portion of a building in a
                                        Housing Development Project that is located within 50 feet of a lot classified in an
                                        R1 or more restrictive residential zone.

                                          (iii) No additional height shall be permitted for any portion of a building in a
                                        Housing Development Project located on a lot sharing a common lot line with or
                                        across an alley from a lot classified in an R1 or more restrictive zone. This
                                        prohibition shall not apply if the lot on which the Housing Development Project is
                                        located is within 1,500 feet of a Transit Stop but no additional height shall be
                                        permitted for that portion of a building in the Housing Development Project that is
                                        located within 50 feet of a lot classified in an R1 or more restrictive residential
                                        zone.

                                (6) Open Space. Up to 20% decrease from an open space requirement, provided that
                              the landscaping for the Housing Development Project is sufficient to qualify for the
                              number of landscape points equivalent to 10% more than otherwise required by Section
                              12.40 of this Code and Landscape Ordinance Guidelines “O”.

                                 (7) Density Calculation. The area of any land required to be dedicated for street or
                              alley purposes may be included as lot area for purposes of calculating the maximum
                              density permitted by the underlying zone in which the project is located.

                                 (8)    Averaging of Floor Area Ratio, Density, Parking or Open Space, and
                              permitting Vehicular Access. A Housing Development Project that is located on two or
                              more contiguous parcels may average the floor area, density, open space and parking over

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                            22/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 24 of 65 Page ID
                          the project site, and permit #:4790     vehicular access from a less restrictive zone to a more
                          restrictive zone, provided that:

                                           (i) the Housing Development Project includes 11% or more of the units as
                                        Restricted Affordable Units for Very Low Income households, or 20% of the units
                                        for Low Income households, or 30% of the units for Moderate Income households;
                                        and

                                          (ii) the proposed use is permitted by the underlying zone(s) of each parcel; and

                                           (iii) no further lot line adjustment or any other action that may cause the
                                        Housing Development Project site to be subdivided subsequent to this grant shall
                                        be permitted.

                       (g) Procedures.

                                (1) Density Bonus and Parking. Housing Development Projects requesting a Density
                              Bonus without any Incentives (which includes a Density Bonus with only parking
                              requirements in accordance with Paragraphs (c) and (d) of this subdivision) shall be
                              considered ministerial and follow the Affordable Housing Incentives Guidelines and the
                              Density Bonus Procedures. No application for these projects need be filed with the City
                              Planning Department.

                                 (2) Requests for Incentives on the Menu.

                                          (i) The applicant for Housing Development Projects that qualify for a Density
                                        Bonus and that request up to three Incentives on the Menu of Incentives in
                                        Paragraph (f) of this subdivision, and which require no other discretionary actions,
                                        the following procedures shall apply:

                                                   a. Application. The request shall be made on a form provided by the
                                                 Department of City Planning, as set forth in Section 11.5.7 B.2.(a) of this
                                                 Code, accompanied by applicable fees.

                                                   b. Authority. (Amended by Ord. No. 182,106, Eff. 5/20/12.) The
                                                 Director shall be the initial decision maker for applications seeking on
                                                 Menu incentives.

                                                    EXCEPTION: When the application is filed as part of a project
                                                 requiring multiple approvals, the initial decision maker shall be as set forth
                                                 in Section 12.36 of this Code; and when the application is filed in
                                                 conjunction with a subdivision and no other approval, the Advisory
                                                 Agency shall be the initial decision-maker.

                                                   c. Action. The Director shall approve a Density Bonus and requested
                                                 Incentive(s) unless the Director finds that:

                                                                                                   (i) The Incentive is not
                                                                                                required in order to provide
                                                                                                for affordable housing costs
                                                                                                as defined in California
                                                                                                Health and Safety Code
                                                                                                Section 50052.5, or Section

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                               23/64
6/24/2020 Case               https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW            Document 208-3 Filed 06/24/20 Page 25 of 65 Page ID
                                                                #:4791                                50053 for rents for    the
                                                                                                      affordable units; or

                                                                                                   (ii) The Incentive will have
                                                                                                a Specific Adverse Impact
                                                                                                upon public health and safety
                                                                                                or the physical environment
                                                                                                or on any real property that is
                                                                                                listed in the California
                                                                                                Register       of     Historical
                                                                                                Resources and for which there
                                                                                                is no feasible method to
                                                                                                satisfactorily mitigate or avoid
                                                                                                the Specific Adverse Impact
                                                                                                without       rendering      the
                                                                                                development unaffordable to
                                                                                                Very Low, Low and Moderate
                                                                                                Income             households.
                                                                                                Inconsistency with the zoning
                                                                                                ordinance or general plan land
                                                                                                use designation shall not
                                                                                                constitute a specific, adverse
                                                                                                impact upon the public health
                                                                                                or safety.

                                                    d. Transmittal of Written Decision. Within three business days of
                                                 making a decision, the Director shall transmit a copy by First Class Mail to
                                                 the applicant and to all owners of properties abutting, across the street or
                                                 alley from, or having a common corner with the subject property, and to
                                                 the local Certified Neighborhood Council.

                                                    e. Effective Date of Initial Decision. The Director’s decision shall
                                                 become effective after an elapsed period of 15 calendar days from the date
                                                 of the mailing of the written decision unless an appeal is filed to the City
                                                 Planning Commission.

                                                     f. Appeals. (Amended by Ord. No. 182,106, Eff. 5/20/12.) An
                                                 applicant or any owner or tenant of a property abutting, across the street or
                                                 alley from, or having a common corner with the subject property aggrieved
                                                 by the Director's decision may appeal the decision to the City Planning
                                                 Commission pursuant to applicable procedures set forth in Section 11.5.7
                                                 C.6. of this Code that are not in conflict with the provisions of this
                                                 paragraph (g)(2)(i). The appeal shall include a filing fee pursuant to
                                                 Section 19.01 B. of this Code. Before acting on any appeal, the City
                                                 Planning Commission shall set the matter for hearing, with written notice
                                                 of the hearing sent by First Class Mail at least ten days prior to the meeting
                                                 date to: the applicant; the owner(s) of the property involved; and the
                                                 interested parties who have requested notice in writing. The appeal shall
                                                 be placed on the agenda for the first available meeting date of the City
                                                 Planning Commission and acted upon within 60 days from the last day of
                                                 the appeal period. The City Planning Commission may reverse or modify,
                                                 in whole or in part, a decision of the Director. The City Planning
                                                 Commission shall make the same findings required to be made by the

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                                24/64
6/24/2020 Case               https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW            Document 208-3 Filed 06/24/20 Page 26 of 65 Page ID
                                             Director, supported#:4792 by facts in the record, and indicate why the Director
                                             erred making the determination.

                                                     EXCEPTION: When the application is filed as part of a project
                                                 requiring multiple approvals, the appeals procedures set forth in Section
                                                 12.36 of this Code shall govern. When the application is filed in
                                                 conjunction with a Parcel Map and no other approval, the appeals
                                                 procedures set forth in Section 17.54 of this Code shall govern. When the
                                                 application is filed in conjunction with a tentative map and no other
                                                 approval, the appeals procedures set forth in Section 17.06 A.3. of this
                                                 Code shall govern, provided that such applications shall only be appealable
                                                 to the Appeal Board, as defined in Section 17.02 of this Code, and shall not
                                                 be subject to further appeal to the City's legislative body.

                                          (ii) For Housing Development Projects that qualify for a Density Bonus and for
                                        which the applicant requests up to three Incentives listed in Paragraph (f), above,
                                        and that require other discretionary actions, the applicable procedures set forth in
                                        Section 12.36 of this Code shall apply.

                                                  a. The decision must include a separate section clearly labeled “Density
                                                 Bonus/ Affordable Housing Incentives Program Determination”.

                                                    b. The decision-maker shall approve a Density Bonus and requested
                                                 Incentive(s) unless the decision-maker, based upon substantial evidence,
                                                 makes either of the two findings set forth in Subparagraph (2)(i)(c), above.

                                (3) Requests for Waiver or Modification of any Development Standard(s) Not on
                              the Menu.

                                          (i) For Housing Development Projects that qualify for a Density Bonus and for
                                        which the applicant request a waiver or modification of any development
                                        standard(s) that is not included on the Menu of Incentives in Paragraph (f), above,
                                        and that are not subject to other discretionary applications, the following shall
                                        apply:

                                                   a. The request shall be made on a form provided by the Department of
                                                 City Planning, accompanied by applicable fees, and shall include a pro
                                                 forma or other documentation to show that the waiver or modification of
                                                 any development standard(s) are needed in order to make the Restricted
                                                 Affordable Units economically feasible.

                                                   b. Notice and Hearing. The application shall follow the procedures for
                                                 conditional uses set forth in Section 12.24 D. of this Code. A public
                                                 hearing shall be held by the City Planning Commission or its designee.
                                                 The decision of the City Planning Commission shall be final.

                                                    c. The City Planning Commission shall approve a Density Bonus and
                                                 requested waiver or modification of any development standard(s) unless
                                                 the Commission, based upon substantial evidence, makes either of the two
                                                 findings set forth in Subparagraph (g)(2)(i)c., above.

                                          (ii) For Housing Development Projects requesting waiver or modification of
                                        any development standard(s) not included on the Menu of Incentives in Paragraph

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                             25/64
6/24/2020 Case               https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW            Document 208-3 Filed 06/24/20 Page 27 of 65 Page ID
                                  (f) above, and which include  #:4793other discretionary applications, the following shall
                                  apply:

                                                    a. The applicable procedures set forth in Section 12.36 of this Code
                                                 shall apply.

                                                  b. The decision must include a separate section clearly labeled “Density
                                                 Bonus/ Affordable Housing Incentives Program Determination”.

                                                    c. The decision-maker shall approve a Density Bonus and requested
                                                 waiver or modification of any development standard(s) unless the decision-
                                                 maker, based upon substantial evidence, makes either of the two findings
                                                 set forth in Subparagraph (g)(2)(i)c., above.

                       (h) Covenant. Prior to issuance of a Building Permit, the following shall apply:

                                 (1) For any Housing Development Project qualifying for a Density Bonus and that
                              contains housing for Senior Citizens, a covenant acceptable to the Housing and
                              Community Investment Department shall be recorded with the Los Angeles County
                              Recorder, guaranteeing that the occupancy restriction to Senior Citizens shall be observed
                              for at least 30 years from the issuance of the Certificate of Occupancy or a longer period
                              of time if required by the construction or mortgage financing assistance program,
                              mortgage assistance program, or rental subsidy program. (Amended by Ord. No.
                              182,718, Eff. 10/30/13.)

                                 (2) For any Housing Development Project qualifying for a Density Bonus and that
                              contains housing for Low or Very Low Income households, a covenant acceptable to the
                              Housing and Community Investment Department shall be recorded with the Los Angeles
                              County Recorder, guaranteeing that the affordability criteria will be observed for at least
                              30 years from the issuance of the Certificate of Occupancy or a longer period of time if
                              required by the construction or mortgage financing assistance program, mortgage
                              assistance program, or rental subsidy program. (Amended by Ord. No. 182,718, Eff.
                              10/30/13.)

                                 (3) For any Housing Development Project qualifying for a Density Bonus and that
                              contains housing for Moderate Income households for sale, a covenant acceptable to the
                              Housing and Community Investment Department and consistent with the for sale
                              requirements of California Government Code Section 65915(c)(2) shall be recorded with
                              the Los Angeles County Recorder guaranteeing that the affordability criteria will be
                              observed for at least ten years from the issuance of the Certificate of Occupancy.
                              (Amended by Ord. No. 182,718, Eff. 10/30/13.)

                                (4) If the duration of affordability covenants provided for in this subdivision conflicts
                              with the duration for any other government requirement, the longest duration shall
                              control.

                                 (5) Any covenant described in this paragraph must provide for a private right of
                              enforcement by the City, any tenant, or owner of any building to which a covenant and
                              agreement applies.

                       (i) Fee Deferral. At the option of the applicant, payment of fees may be deferred pursuant to
                     Sections 19.01 O. and 19.05 A.1. of this Code.


https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                           26/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 28 of 65 Page ID
                      (j) Applicability. To the extent#:4794        permitted under applicable State law, if a conflict arises
                   between the terms of this subdivision and the terms of the City’s Mello Act Settlement
                   Agreement, Interim Administrative Procedures for Complying with the Mello Act or any
                   subsequent permanent Mello Ordinance, Procedures or Regulations (collectively “Mello Terms”),
                   the Mello Terms preempt this subdivision.

              26. Downtown Adaptive Reuse Projects. (Amended by Ord. No. 174,315, Eff. 12/20/01.)

                        (a) Purpose. The purpose of this Subdivision is to revitalize the Greater Downtown Los
                     Angeles Area and implement the General Plan by facilitating the conversion of older,
                     economically distressed, or historically significant buildings to apartments, live/work units or
                     visitor-serving facilities. This will help to reduce vacant space as well as preserve Downtown’s
                     architectural and cultural past and encourage the development of a live/work and residential
                     community Downtown, thus creating a more balanced ratio between housing and jobs in the
                     region’s primary employment center. This revitalization will also facilitate the development of a
                     “24-hour city” and encourage mixed commercial and residential uses in order to improve air
                     quality and reduce vehicle trips and vehicle miles traveled by locating residents, jobs, hotels and
                     transit services near each other.

                       (b) Application. If the provisions of Subparagraph (2) of Paragraph (h) and of Subparagraphs
                     (1), (2) or (3) of Paragraph (j) of this subdivision conflict with those of any specific plan,
                     supplemental use district, “Q” condition, “D” limitation, or citywide regulation, any of which
                     were adopted or imposed by City action prior to the effective date of this ordinance, then this
                     Subdivision shall prevail.

                       (c) Definition of Adaptive Reuse Project. Notwithstanding any other provisions of this
                     chapter to the contrary, for the purposes of this subdivision, an Adaptive Reuse Project is any
                     change of use to dwelling units, guest rooms, or joint living and work quarters in all or any
                     portion of any eligible building.

                       (d) Eligible Buildings. The provisions of this subdivision shall apply to Adaptive Reuse
                     Projects in all or any portion of the following buildings in the CR, C1, C1.5, C2, C4, C5, CM and
                     R5 Zones in the Downtown Project Area:

                                (1) Buildings constructed in accordance with building and zoning codes in effect prior
                              to July 1, 1974. A Certificate of Occupancy, building permit, or other suitable
                              documentation may be submitted as evidence to verify the date of construction.

                                (2) Buildings constructed in accordance with building and zoning codes in effect on or
                              after July 1, 1974, if:

                                          (i) Five years have elapsed since the date of issuance of final Certificates of
                                        Occupancy; and

                                          (ii) A Zoning Administrator finds that the building is no longer economically
                                        viable in its current use or uses, pursuant to Section 12.24 X.1.(c). (Amended by
                                        Ord. No. 175,588, Eff. 12/1/03.)

                                (3) Buildings designated on the National Register of Historic Places, the California
                              Register of Historical Resources, or the City of Los Angeles List of Historic-Cultural
                              Monuments.       Contributing Buildings in National Register Historic Districts or
                              Contributing Structures in Historic Preservation Overlay Zones (HPOZ) established
                              pursuant to Section 12.20.3 of this Code are also eligible buildings.

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                              27/64
6/24/2020 Case                 https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW              Document 208-3 Filed 06/24/20 Page 29 of 65 Page ID
                      (e) M Zones. The Zoning Administrator       #:4795          may, upon application, permit Adaptive Reuse
                   Projects in all or any portion of any eligible building in the MR1, MR2, M1, M2 and M3 Zones in
                   the Downtown Project Area, pursuant to Section 12.24 X.1.(b). (Amended by Ord. No.
                   175,588, Eff. 12/1/03.)

                        (f) Floor Area Averaging. The Zoning Administrator may, upon application, permit floor
                     area averaging in unified Adaptive Reuse Projects, pursuant to Section 12.24 X.1.(d). (Amended
                     by Ord. No. 175,588, Eff. 12/1/03.)

                       (g) Downtown Project Area. The Downtown Project Area includes the following areas:

                                (1) The Central City Community Plan Area as shown on the General Plan of the City
                              of Los Angeles; and

                                  (2) All that real property in the City of Los Angeles, described by the following
                              boundary lines: Bounded northerly by the centerline of Freeway Number 10 (commonly
                              called the Santa Monica Freeway); bounded southerly by the centerline of Vernon
                              Avenue; bounded easterly and southeasterly by the following centerline courses:
                              beginning at the intersection of the Santa Monica Freeway and Grand Avenue, then
                              southerly along Grand Avenue to the most easterly line of Freeway Number 110
                              (commonly called the Harbor Freeway), then southerly along that right of way to the
                              centerline of Martin Luther King, Jr. Boulevard, then easterly along Martin Luther King,
                              Jr. Boulevard to the centerline of Grand Avenue, then southerly along Grand Avenue to
                              the centerline of Vernon Avenue. Bounded westerly and northwesterly by the following
                              centerline courses: beginning at the intersection of Vermont Avenue and Vernon Avenue,
                              then northerly along Vermont Avenue to Jefferson Boulevard, then easterly along
                              Jefferson Boulevard to University Avenue, then northerly along University Avenue to
                              28th Street, then westerly along 28th Street to Severance Street, then northerly along
                              Severance Street to Adams Boulevard, then westerly along Adams Boulevard to Scarff
                              Street, then northerly along Scarff Street to 23rd Street, then southerly along 23rd Street to
                              Bonsallo Avenue, then northerly along Bonsallo Avenue to Washington Boulevard, then
                              westerly along Washington Boulevard to Oak Street, then northerly along Oak Street and
                              its northerly prolongation to the Santa Monica Freeway.

                       (h) Incentives. Notwithstanding any other provisions of this chapter to the contrary, Adaptive
                     Reuse Projects shall be entitled to the incentives set forth below. Except for the provision
                     concerning mezzanines set forth in Subparagraph (1) below, these incentives shall not apply to
                     any new floor area that is added to an Adaptive Reuse Project.

                                 (1) Mezzanines. Loft spaces in joint living and work quarters, dwelling units and
                              guest rooms which do not exceed more than 33 percent of the floor area of the space
                              below shall not be considered new floor area. Mezzanines may be included in the
                              calculation of floor area for the purpose of determining compliance with the standards set
                              forth in Paragraph (i) of this subdivision.

                                (2) Density. Dwelling units, joint living and work quarters and guest rooms shall not
                              be subject to the lot area requirements of the zone or height district.

                                (3) Off-Street Automobile Parking. The required number of parking spaces shall be
                              the same as the number of spaces that existed on the site on June 3, 1999, and shall be
                              maintained and not reduced. Adaptive Reuse Projects shall otherwise be exempt from the
                              provisions of Section 12.21 A.4.(m) of this Code.


https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                              28/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 30 of 65 Page ID
                             (4) Mini-Shopping Center            #:4796and Commercial Corner Development Regulations.
                          Adaptive Reuse Projects shall be exempt from the mini-shopping center and commercial
                          corner development regulations set forth in Section 12.22 A.23.

                                (5) Site Plan Review. Adaptive Reuse Projects shall be exempt from the requirements
                              for Site Plan Review set forth in Section 16.05.

                                (6) Loading Space. Where an existing loading space is provided, the provisions of
                              Section 12.21 C.6.(h) shall apply. If no loading spaces exist, then a loading space shall
                              not be required in conjunction with the development of an Adaptive Reuse Project.

                        (i) Standards. Adaptive Reuse Projects permitted pursuant to this subdivision shall be
                     developed in compliance with the following standards:

                                (1) Dwelling Units and Joint Living and Work Quarters. (Amended by Ord. No.
                              175,588, Eff. 12/1/03.) The minimum floor area for new dwelling units and joint living
                              and work quarters shall be 450 square feet, provided however, that the average floor area
                              of all such units and quarters in a single eligible building, including those that existed
                              prior to June 3, 1999, shall be at least 750 square feet. That minimum average size shall
                              be maintained and not reduced.

                                Floor area, as defined in Section 12.03 of the Code, shall also not include hallways or
                              other common areas. The floor area of both the living space and the work space shall be
                              combined to determine the size of joint living and work quarters.

                                 (2) Guest Rooms. Guest rooms shall include a toilet and bathing facilities.

                         (j) Exceptions. Notwithstanding the nonconforming provisions of Section 12.23, the
                     following exceptions shall apply to the buildings in which Adaptive Reuse Projects are located.
                     These exceptions shall also apply to any building in which new floor area or height was added or
                     observed yards changed on or after July 1, 1974, as evidenced by a valid Certificate of
                     Occupancy.

                                (1) Floor Area. Existing floor area which exceeds that permitted by the zone, height
                              district, specific plan, supplemental use district, or any other land use regulation shall be
                              permitted.

                                (2) Height. Existing height which exceeds that permitted by the zone, height district,
                              specific plan, supplemental use district, or any other land use regulation shall be
                              permitted.

                                (3) Yards. Existing observed yards which do not meet the yards required by the zone,
                              height district, specific plan, supplemental use district, or any other land use regulation
                              shall be permitted.

                        (k) Uses. Notwithstanding the nonconforming provisions of Section 12.23, dwelling units,
                     guest rooms, and joint living and work quarters shall be permitted in Adaptive Reuse Projects, so
                     long as the use is permitted by the underlying zone.

             27. Reasonable Accommodation - Fair Housing Protections for Individuals with Disabilities.
           (Added by Ord. No. 177,325, Eff. 3/18/06.)

                      (a) Purpose. The purpose of this provision is to establish a formal procedure for an Individual
                     with a Disability seeking equal access to housing to request a reasonable accommodation as
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                           29/64
6/24/2020 Case                 https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW              Document 208-3 Filed 06/24/20 Page 31 of 65 Page ID
                   provided by the federal Fair Housing           #:4797   Amendments Act of 1988 and California's Fair
                   Employment and Housing Act, and to establish criteria to be used when considering these
                   requests. Reasonable accommodation means providing an Individual with a Disability or
                   developers of housing for an Individual with a Disability, flexibility in the application of land use
                   and zoning regulations or policies (including the modification or waiver of certain requirements),
                   when it is necessary to eliminate barriers to housing opportunities.

                       (b) Definitions.

                                Acts - the Federal Fair Housing Amendments Act of 1988 and California's Fair
                              Employment and Housing Act.

                                Individual with a Disability - As defined under the Acts, a person who has a physical
                              or mental impairment that limits one or more major life activities, anyone who is regarded
                              as having that type of impairment or, anyone who has a record of that type of impairment.

                       (c) Procedures.

                                 (1) A written request for reasonable accommodation from a land use or zoning
                              regulation or policy shall be made on a form provided by the Department of City Planning
                              by any Individual with a Disability, his or her representative or a developer or provider of
                              housing for an Individual with a Disability.

                                  (2) A request for reasonable accommodation shall state the basis of the request
                              including but not limited to a modification or exception to the regulations, standards and
                              practices for the siting, development and use of housing or housing related facilities that
                              would eliminate regulatory barriers and provide an Individual with a Disability equal
                              opportunity to housing of his or her choice.

                                  (3)     The Director may request additional information necessary for making a
                              determination on the request for reasonable accommodation that complies with the fair
                              housing law protections and the privacy rights of the Individual with a Disability to use
                              the specified housing. If additional information is requested, the 45-day time period for
                              making a determination on the request stops running until the additional information is
                              provided.

                                  (4)     Prior to the issuance of any permits relative to an approved reasonable
                              accommodation, the Director may require the applicant to record a covenant in the County
                              Recorder's Office acknowledging and agreeing to comply with the terms and conditions
                              established in the determination. The covenant shall be required only if the Director finds
                              that a covenant is necessary to provide notice to future owners that a reasonable
                              accommodation has been approved.

                       (d) Time to Act.

                                  (1) The Director shall issue a written determination to either grant, grant with
                              modifications, or deny a request for reasonable accommodation within 45 days of the date
                              the application is deemed complete, or within an extended period as mutually agreed upon
                              in writing by the applicant and the Director.

                                (2) While a request for reasonable accommodation is pending, all laws and regulations
                              otherwise applicable to the property that is the subject of the request shall remain in full
                              force and effect.

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                            30/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 32 of 65 Page ID
                      (e) Findings. The written decision         #:4798
                                                                      to grant, grant with modifications or deny a request for
                   reasonable accommodation shall include the following findings:

                               (1) that the housing, which is the subject of the request for reasonable accommodation,
                              will be used by an Individual with a Disability protected under the Acts;

                                (2) that the requested accommodation is necessary to make housing available to an
                              Individual with a Disability protected under the Acts;

                                 (3) that the requested accommodation would not impose an undue financial or
                              administrative burden on the City; and

                                (4) that the requested accommodation would not require a fundamental alteration in the
                              nature of the City's land use and zoning program.

                         (f) Applicability. If the Director grants the request, the request shall be granted to an
                     individual and shall not run with the land unless the Director determines that (1) the modification
                     is physically integrated into the residential structure and cannot easily be removed or altered to
                     comply with the Code or (2) the accommodation is to be used by another Individual with a
                     Disability.

                        (g) Notice. Notice of the determination shall be provided to the applicant and to abutting
                     owners of the property, which is the subject of the request for reasonable accommodation. All
                     written decisions shall give notice of the right to appeal and to request reasonable accommodation
                     in the appeals process as set forth in Subsection (h), below.

                       (h) Appeal of Determination.

                                (1) A determination by the Director shall be final unless appealed to the City Council
                              within 15 calendar days of the date of mailing of the determination.

                                 (2) Only the aggrieved applicant and abutting owners who received notice of the
                              reasonable accommodation determination have a right to appeal the decision.

                                (3) An appeal shall be made in writing, pursuant to procedures established in Section
                              12.24 I.2. through 5. of this Code.

                         (i) Coastal Zone Properties. For housing located in the Coastal Zone, a request for
                     reasonable accommodation under this section shall be approved by the City if it is consistent with
                     the requisite findings above, with Chapter 3 of the California Coastal Act of 1976, and with the
                     Interpretative Guidelines for Coastal Planning and Permits as established by the California
                     Coastal Commission dated February 11, 1977, and any subsequent amendments, and, within the
                     Venice Community Plan, with the certified Local Coastal Program Land Use Plan.

                       Where a request for reasonable accommodation is not consistent with the regulations identified
                     in the paragraph above, the City may waive compliance with an otherwise applicable provision of
                     these regulations and approve the request for reasonable accommodation if the City finds:

                                (1) that the requested reasonable accommodation is consistent, to the maximum extent
                              feasible, with the regulations identified in this subsection; and,

                                (2) that there are no feasible alternative means for providing an accommodation at the
                              property that would provide greater consistency with the regulations identified in this
                              subsection.
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                              31/64
6/24/2020 Case                 https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                2:17-cv-09003-JAK-PJW               Document 208-3 Filed 06/24/20 Page 33 of 65 Page ID
                                                                  #:4799
              28. Automotive Use. (Added by Ord. No. 178,382, Eff. 3/24/07.) In the C2 or less restrictive
           zones, a new automotive use, change of use or addition of floor area to an existing automotive use may
           be established without first obtaining an approval pursuant to Section 12.24 W.4. of this Code if the
           development standards set forth in Paragraph (a) and the operating conditions set forth in Paragraph (b)
           of this subdivision are met. Notwithstanding the above, new automobile dealership franchises, and their
           associated activities, are exempt from the requirements of this subdivision.

                       (a) Development Standards.

                                (1) Windows. The exterior walls and doors of any building, excluding bay doors
                              and/or security grills, housing an automotive use, which are parallel to a street, shall
                              consist of at least 50 percent transparent windows, unless otherwise prohibited by law.

                                (2) Bay Doors. Bay doors or vehicle entrances, exits and openings shall not face any
                              school, lot with a Certificate of Occupancy for a one-family dwelling, multiple-family
                              dwelling, or mixed use project containing a residential use, or A or R zone that is within
                              100-feet from the face of the building containing the bay door, vehicle entrance, exit or
                              opening.

                                (3) Wash Rack. Every wash rack shall be constructed or arranged so that entrances,
                              exits and openings shall not face any school, lot with a Certificate of Occupancy for a
                              one-family dwelling, multiple-family dwelling, or mixed use project containing a
                              residential use, or A or R zone within 100-feet of the side of the building containing the
                              bay door, vehicle entrance, exit or opening.

                                (4) Fences. Fences or walls erected along the front lot line shall not exceed 36-inches
                              in height.

                                (5) Automotive hoists. Automotive hoists of any type or size, shall be located and
                              operated only inside a building enclosed on at least three sides.

                                 (6) Signs.

                                          (i) In addition to the requirements set forth in Sections 91.6201 et seq. of this
                                        Code, no person shall erect a pole sign or projecting sign, as defined in Section
                                        91.6203 of this Code, on the lot or lots without first obtaining a conditional use
                                        permit pursuant to Section 12.24 W.4. of this Code.

                                           (ii) Monument signs and information signs may only be located within the
                                        landscape-planted areas of the lot or lots.

                                 (7) Utilities. All new utility lines which directly service the lot or lots shall be
                              installed underground. If underground service is not available at the time the application
                              is submitted and fees paid for plan check, then provisions should be made for future
                              underground service to the satisfaction of the Bureau of Engineering, if determined
                              necessary by the Department of Water and Power.

                                (8) Walls and Trash Storage. A solid masonry wall at least six feet in height shall be
                              erected along the lot lines of the lot or lots where the lot or lots abut or are across an alley
                              from any school, lot with a Certificate of Occupancy for a one-family dwelling, multiple-
                              family dwelling, or mixed use project containing a residential use, or A or R zone, except
                              for that portion of the lot line where an access driveway is required by the City as
                              determined by the Department of Building and Safety. Trash storage bins shall be located
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                              32/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 34 of 65 Page ID
                          within a gated enclosure constructed   #:4800of solid masonry and finished to match the exterior
                          wall materials of the main building.

                                (9) Landscaping. All landscaping shall comply with Sections 12.41, 12.42 and 12.43
                              of this Code and the following requirements:

                                          (i) Landscaping - Setback. A landscaped, planted area having a minimum
                                        width of five feet shall be required along all street frontages of the lot or lots,
                                        except for that portion of the lot line where an access driveway is required by the
                                        City as determined by the Department of Building and Safety, and on the
                                        perimeters of all parking areas of the lot or lots that abut a residential zone or use.

                                          (ii) Irrigation System. An automatic irrigation system shall be provided for all
                                        landscaped, planted areas. The system shall be installed and operational prior to
                                        the issuance of any certificate of occupancy.

                                (10) Lighting. All exterior and flood lighting shall be directed onto the lot or lots and
                              shall be designed to eliminate any glare to adjoining properties.

                       (b) Operating Conditions.

                                 (1) Spray painting shall not be conducted.

                                 (2) Junkyard or automobile dismantling activities shall not be conducted.

                                 (3) Public address system shall not be permitted.

                                 (4) Site cleaning, sweeping, trash collection, and deliveries to the site shall be limited
                              to the following hours: Monday through Friday, 7:00 AM to 7:00 PM and Saturday and
                              Sunday 8:00 AM to 5:00 PM. Notwithstanding the above, trash collection shall not be
                              allowed on Sundays or legal holidays.

                               (5) Hours of operation shall be limited to: Monday through Friday, 7:00 AM to 7:00
                              PM; Saturday, 9:00 AM to 8:00 PM; and Sunday, 11:00 AM to 8:00 PM.

                                 (6) All loading, including those of vehicles, shall occur on-site.

                                (7) Vehicles being repaired shall be stored on-site. Any off-site parking shall comply
                              with Section 12.21 A.6. of this Code.

                                 (8) Accessory sales activities shall not occur outside a fully enclosed building.

                                 (9) Trailers and/or temporary modular buildings shall not be permitted as a work area.

                                 (10) Arcades or game machines shall not be permitted.

                                (11) Temporary canopy tents shall not be permitted when the tents are visible from the
                              street.

                                (12) The site where the automotive use is located shall be kept clear of weeds, rubbish,
                              and all types of litter and combustible materials at all times. One trash receptacles shall
                              be located for every 200 square feet of open space and shall be uniformly distributed
                              throughout the open areas of the site.

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                               33/64
6/24/2020 Case                 https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW              Document 208-3 Filed 06/24/20 Page 35 of 65 Page ID
                             (13) Any automotive laundry          #:4801or wash rack, in which power driven or steam cleaning
                          machinery is used, shall maintain noise levels below the levels provided in Table II of
                          Section 111.03 of this Code. The comparison between the noise emanating from the
                          automotive laundry or wash rack and from Table II shall be made in the manner set forth
                          in Section 111.02(a) of this Code.

                                (14) Any automotive sound shop or automotive alarm shop shall be wholly conducted
                              within a fully enclosed building. No portion of the building or its associated parking area
                              shall be within 50 feet of any school, lot with a Certificate of Occupancy for a one-family
                              dwelling, multiple-family dwelling, or mixed use project containing a residential use, A or
                              R zoned lot.

                                 (15) All operational conditions imposed by the Department of Building and Safety in
                              its annual inspections of automotive repair and used vehicle sales area pursuant to Section
                              12.26 I. of this Code shall be followed.

                                (16) On-site pennants, banners, ribbons, streamers, spinners, balloons and supergraphic
                              signs are prohibited.

                                 (17) All windows and glass doors shall be maintained free of any signs.

                                (18) Covenant. Prior to the issuance of a building permit or land use permit, the owner
                              of the lot or lots shall execute and record a covenant and agreement in a form satisfactory
                              to the Director of Planning, acknowledging that the owner shall implement each of the
                              conditions set forth in this paragraph, and shall not permit the establishment of any uses
                              enumerated in Section 12.24 W.4. of this Code without first obtaining a conditional use
                              approval. The covenant and agreement shall run with the land and be binding upon the
                              owners, and any assignees, lessees, heirs, and successors of the owners. The City's right
                              to enforce the covenant and agreement is in addition to any other remedy provided by law.

                        (c) Existing Building Changed to Automotive Use and/or an Existing Automotive Use
                     Being Expanded or Remodeled. An existing building or buildings may be converted or an
                     existing automotive use may be expanded without first obtaining a conditional use approval if all
                     of the following requirements are met:

                                (1) All alterations result in no more than a 20 percent increase in the existing floor area
                              of all of the buildings on a lot or lots cumulatively over the previous five years.

                                 (2) The proposed automotive use complies with all the conditions of operation of
                              Paragraph (b) above.

                                (3) Any reuse of an existing structure that is required to go through a CUP process
                              shall have all standards established by the Zoning Administrator.

                        (d) Specific Plan Compliance. Notwithstanding any other provision of this Code to the
                     contrary, if the Director determines that the provisions of this subdivision conflict with those of
                     an adopted Specific Plan, pedestrian oriented, commercial and artcraft, community design
                     overlay, historic preservation overlay or transit-oriented district, area or zone, then the provisions
                     of that Specific Plan, district, area or zone shall prevail.

             29. Floor Area Bonus for the Greater Downtown Housing Incentive Area. (Added by Ord. No.
           179,076, Eff. 9/23/07.)

                       (a) Definitions.
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                             34/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 36 of 65 Page ID
                                                                 #:4802
                             Area Median Income (AMI) - the median income in the Los Angeles County as
                          determined annually by the United States Department of Housing and Urban
                          Development (HUD), or any successor agency, adjusted for household size.

                                 Floor Area Bonus - an increase in floor area greater than the otherwise maximum
                              allowable floor area, as set forth in Section 12.21.1 of the Code.

                                Income, Very Low, Low or Moderate - annual income of a household that does not
                              exceed amounts designated for each income category as determined by HUD, or any
                              successor agency.

                                Income, Workforce - the annual income of a household that does not exceed 150% of
                              the Area Median Income as determined by HUD, or any successor agency.

                                Restricted Affordable Unit - a residential unit for which rental or mortgage amounts
                              are restricted so as to be affordable to and occupied by Very Low, Low, Moderate or
                              Workforce Income households, as determined by the Housing and Community Investment
                              Department. (Amended by Ord. No. 182,718, Eff. 10/30/13.)

                       (b) Eligibility for Floor Area Bonus. A residential (including Apartment Hotel and mixed-
                     use) building in the Greater Downtown Housing Incentive Area containing the requisite number
                     of Restricted Affordable Units as determined by the Department of City Planning and as set forth
                     in Subparagraphs (1), (2) and (3) below shall be granted the following incentives in accordance
                     with Paragraph (c) below:

                                (1) 5% of the total number of dwelling units shall be provided for Very Low Income
                              households; and

                                 (2) One of the following shall be provided:

                                          (i) 10% of the total number of dwelling units for Low Income households; or

                                          (ii) 15% of the total number of dwelling units for Moderate Income households;
                                        or

                                           (iii)  20% of the total number of dwelling units for Workforce Income
                                        households.

                                (3) Any dwelling unit or guest room occupied by a household earning less than 50% of
                              the Area Median Income that is demolished or otherwise eliminated shall be replaced on a
                              one-for-one basis within the Community Plan Area in which it is located.

                                (4) Fractional Units. In calculating Restricted Affordable Units, any number resulting
                              in a fraction shall be rounded up to the next whole number.

                       (c) Incentives.

                                (1) A 35% increase in total floor area. In computing the total floor area of a residential
                              building or residential portion of a building, any public area accessible to all residents,
                              including public common areas that serve both residential and commercial uses, and any
                              unenclosed architectural features and areas of a building shall not be considered part of
                              the total floor area of a residential or residential portion of a building. The floor area shall

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                              35/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 37 of 65 Page ID
                          be measured to the center line         #:4803
                                                                      of partitions separating public and non-public common
                          areas.

                                 (2) The open space required by Section 12.21 G. of this chapter shall be reduced by
                              one-half, provided that a fee equivalent to the amount of the relevant park fee, pursuant to
                              Section 19.17, shall be paid for all dwelling units, with the following exception: units
                              qualifying under Section 12.33 C.3.(d) shall be allowed to reduce the open space
                              requirement by one-half without payment of such fee. The in-lieu fee shall be placed in a
                              trust fund with the Department of Recreation and Parks for the purpose of acquisition,
                              development and maintenance of open space and/or streetscape amenities within the
                              Greater Downtown Housing Incentive Area, and within the Community Plan Area in
                              which the project is located. The in-lieu fee is independent of any required park and
                              recreation impact fee. (Amended by Ord. No. 184,505, Eff. 1/11/17.)

                                (3) No parking space shall be required for dwelling units or guest rooms dedicated to
                              or set-aside for households that earn less than 50% of the Area Median Income as
                              determined by the Housing and Community Investment Department. (Amended by Ord.
                              No. 182,718, Eff. 10/30/13.)

                                 (4) No more than one parking space (including spaces allocated for guest parking)
                              shall be required for each dwelling unit.

                       (d) Covenant. Prior to issuance of a building permit to create a residential or mixed-use
                     building or an Apartment Hotel, the following shall apply:

                                (1) For any project qualifying for a Floor Area Bonus that contains rental housing for
                              Low, Very Low, Moderate or Workforce Income households, a covenant acceptable to the
                              Housing and Community Investment Department shall be recorded with the Los Angeles
                              County Recorder, guaranteeing that the affordability criteria will be observed for at least
                              30 years from the issuance of the Certificate of Occupancy or a longer period of time if
                              required by the construction or mortgage financing assistance program, mortgage
                              assistance program, or rental subsidy program. (Amended by Ord. No. 182,718, Eff.
                              10/30/13.)

                               (2) For any project qualifying for a Floor Area Bonus that contains for-sale housing for
                              Moderate or Workforce Income households, a covenant acceptable to the Housing and
                              Community Investment Department and consistent with the for-sale requirements of
                              California Government Code Section 65915(c)(2) shall be recorded with the Los Angeles
                              County Recorder. (Amended by Ord. No. 182,718, Eff. 10/30/13.)

                                (3) If the duration of affordability covenants provided for in this subdivision conflicts
                              with the duration for any other government requirement, the longest duration shall
                              control.

              30. Downtown Design Guide. (Added by Ord. No. 181,557, Eff. 3/15/11.)

                        (a) Purpose. The purpose of this Subdivision is to implement the standards and guidelines in
                     the Downtown Design Guide (the "Design Guide"), adopted by the City Planning Commission
                     and incorporated as part of the Central City Community Plan, an element of the General Plan of
                     the City of Los Angeles. Given the importance of Downtown Los Angeles as the civic, cultural,
                     institutional, governmental, social and economic center of the region, the urban form is critical to
                     its continued vitality and economic viability and the preservation and enhancement of its historic
                     fabric. The Downtown Design Guide regulates projects that have the potential to affect the urban

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                           36/64
6/24/2020 Case                 https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW              Document 208-3 Filed 06/24/20 Page 38 of 65 Page ID
                   form, pedestrian orientation and street-level  #:4804activity, and its implementation will ensure a quality
                   built environment.

                       (b) Definition of Project. (Amended by Ord. No. 186,325, Eff. 11/11/19.) For the purposes
                     of this Subdivision, a Project is the construction, erection, addition to or alteration, of any
                     building or structure, or a use of land or change of use on a lot located in whole or in part within
                     the Downtown Design Guide Project Area, as defined in Section 12.03 and shown on the adopted
                     ordinance map, which requires the issuance of a grading permit, foundation permit, building
                     permit, sign permit or use of land permit.

                        A Project does not include any of the following: (1) demolition; (2) adaptive reuse of an
                     existing building which conforms to Section 12.22 A.26. of this Code; (3) remodeling of
                     designated historic resources; (4) alterations of or additions to any existing building or structure
                     in which the aggregate value of the work, in any one 24-month period, is less than 50% of the
                     Building or Structure's replacement value before the alterations or additions, as determined by the
                     Department of Building and Safety; and (5) interior remodeling of any other existing Building,
                     unless the interior alterations are to the ground floor and will result in the alteration of windows,
                     display windows, entrances, storefronts or otherwise minimize ground floor transparency.

                       (c) Downtown Design Guide. Every project within the Project Area must comply with the
                     Downtown Design Guide standards and guidelines. The Director shall have the authority to
                     review projects for compliance with the Downtown Design Guide prior to the issuance of a
                     building permit in the Project Area.

                                 (1) Exception. Projects conforming to the Downtown Design Guide shall be exempt
                              from the mini-shopping center and commercial corner development regulations set forth
                              in Section 12.22 A.23. of this Code.

                       (d) Administrative Clearance - Authority of the Director for Sign Off.

                                 (1) Application, Form and Contents. To apply for an Administrative Clearance, an
                              applicant shall file an application with the Department of City Planning, on a form
                              provided by the Department, and include all information required by the instructions on
                              the application and any additional submission requirements. The Director shall determine
                              if the application qualifies for Administrative Clearance and whether the Project complies
                              with all applicable District regulations.

                                (2) Application Fees. The application fee for an Administrative Clearance shall be as
                              set forth in Section 19.01 E. or 19.01 I. of this Code. The fee in Section 19.01 E. shall be
                              charged for administrative clearance of new construction permits only. The fee in Section
                              19.01 I. shall be charged for all other building permit sign-offs.

                                  (3) Procedures. Applicants for Projects that comply with the provisions of the
                              Downtown Design Guide shall submit plans to the Director for conformance review and
                              administrative sign off. The Director or his/her designee shall review the Project for
                              compliance with the standards and guidelines in the Downtown Design Guide. Projects
                              that fail to demonstrate compliance with the Downtown Design Guide shall follow relief
                              procedures set forth below.

                         (e)    Adjustment - Authority of the Director with Appeals to the Area Planning
                     Commission. If an application fails to conform to the provisions of the Downtown Design
                     Guide, the Director or the Director's designee shall have initial decision-making authority to grant
                     an Adjustment in accordance with Section 11.5.7 E.1.(a) and with the procedures set forth in
                     Section 11.5.7 C.4. - 6. of this Code.
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                              37/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 39 of 65 Page ID
                                                                 #:4805
                            (1) Limitations. An Adjustment shall be limited to deviations from regulations which
                          do not substantially alter the execution or intent of those regulations as applicable to a
                          proposed Project.

                                 (2) Findings. The determination by the Director shall include written findings in
                              support of the determination. In order to approve a proposed project pursuant to this
                              subsection, the Director must find that:

                                          (a) There are special circumstances applicable to the project or project site
                                        which make the strict application of the Design Guide regulations impractical;

                                          (b) In granting the adjustment, the Director has imposed project requirements
                                        and/or decided that the proposed project will substantially comply with the
                                        purpose and intent of all Design Guide regulations;

                                           (c) In granting the adjustment, the Director has considered and found no
                                        detrimental effects of the adjustment on surrounding properties and public rights-
                                        of-way;

                                          (d) The project incorporates mitigation measures, monitoring of measures when
                                        necessary, or alternatives identified in the environmental review which would
                                        mitigate the negative environmental effects of the project, to the extent physically
                                        feasible; and

                                            (e)   The project is compatible with the neighborhood character of the
                                        surrounding district.

             31. Transit Oriented Communities Affordable Housing Incentive Program. (Added by Ord. No.
           184,745, Eff. 12/13/16.)

                        (a) Application of TOC Affordable Housing Incentive Program. This Transit Oriented
                     Communities Affordable Housing Incentive Program, and the provisions contained in the TOC
                     Affordable Housing Incentive Program Guidelines, shall apply to all Housing Developments that
                     are located within a one-half mile radius of a Major Transit Stop, as defined in subdivision (b) of
                     Section 21155 of the California Public Resources Code. Each one-half mile radius around a
                     Major Transit Stop shall constitute a unique Transit Oriented Communities Affordable Housing
                     Incentive Area.

                       (b) Preparation and Content of TOC Incentive Guidelines. Within 90 days of enactment of
                     this Ordinance, the Director of Planning shall prepare TOC Affordable Housing Incentive
                     Program Guidelines ("TOC Guidelines") that provide the eligibility standards, incentives, and
                     other necessary components of this TOC Incentive Program described herein. Nothing in the
                     TOC Guidelines shall restrict any right authorized in the underlying zone or height district. The
                     TOC Guidelines shall be drafted consistent with the purposes of this Subdivision and shall
                     include the following:

                                (1) Eligibility for TOC Incentives. A Housing Development located within a TOC
                              Affordable Housing Incentive Area shall be eligible for TOC Incentives if it provides
                              minimum required percentages of On-Site Restricted Affordable Units, meets any
                              applicable replacement requirements of California Government Code Section 65915(c)(3),
                              and is not seeking and receiving a density or development bonus under the provisions of
                              California Government Code Section 65915 or any other State or local program that
                              provides development bonuses. Minimum required percentages of On-Site Restricted
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                            38/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 40 of 65 Page ID
                          Affordable Units shall be determined   #:4806 by the Department of City Planning and set forth in
                          the TOC Guidelines at rates that meet or exceed 11% of the total number of dwelling units
                          affordable to Very Low income households; or 20% of the total number of dwelling units
                          affordable to Lower Income households. The Department of City Planning shall also
                          establish an option for a Developer to qualify for the TOC Incentives by providing a
                          minimum percentage of units for Extremely Low Income Households, which shall be set
                          at no less than 7%. In calculating the required Restricted Affordable Units, the percentage
                          shall be based on the total final project unit count, and any number resulting in a fraction
                          shall be rounded up to the next whole number. In creating the TOC Guidelines, the
                          Department of City Planning shall identify incentives for projects that adhere to the labor
                          standards required in Section 5 of this Ordinance provided, that no such incentives will be
                          created that have the effect of undermining the affordable housing incentives contained
                          herein or in Government Code Section 65915.

                                  (2) TOC Incentives. An Eligible Housing Development shall be granted TOC
                              Incentives, as determined by the Department of City Planning consistent with the
                              following:

                                          (i) Residential Density increase. An Eligible Housing Development shall be
                                        granted increased residential density at rates that shall meet or exceed a 35%
                                        increase. In establishing the density allowances, the Department of City Planning
                                        may allow adjustments to minimum square feet per dwelling unit, floor area ratio,
                                        or both, and may allow different levels of density increase depending on the
                                        Project's base zone and density.

                                           (ii) Parking. An Eligible Housing Development shall be granted parking
                                        reductions consistent with California Government Code Section 65915(p).

                                          (iii) Incentives and Concessions. An Eligible Housing Development may be
                                        granted up to either two or three incentives or concessions based upon the
                                        requirements set forth in California Government Code Section 65915(d)(2).

                        (c) Approval of TOC Guidelines and Incentives. The City Planning Commission shall
                     review the TOC Guidelines and shall by vote make a recommendation to adopt or reject the TOC
                     Guidelines.

                        (d) Process for Changing TOC Incentives and Eligibility. The TOC Incentives and the
                     required percentages for On-Site Restricted Affordable Units may be adjusted for an individual
                     TOC Affordable Housing Incentive Area through a Community Plan update, Transit
                     Neighborhood Plan, or Specific Plan, provided that the required percentages for On-Site
                     Restricted Affordable Units may not be reduced below the percentages set forth in subdivision
                     (b).

                      (e) Procedures. Application for the TOC Incentives shall be made on a form provided by the
                     Department of City Planning, and shall follow the procedures outlined in Los Angeles Municipal
                     Code Section 12.22 A.25.(g).

                       (f) Covenant. Prior to issuance of a building permit to create a Housing Development, the
                     following shall apply:

                                (1) For any Housing Development qualifying for a TOC Incentive that contains rental
                              housing for Extremely Low, Very Low, or Lower Income households, a covenant
                              acceptable to the Los Angeles Housing and Community Investment Department shall be

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                           39/64
6/24/2020 Case                 https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW              Document 208-3 Filed 06/24/20 Page 41 of 65 Page ID
                          recorded with the Los Angeles           #:4807 County Recorder, guaranteeing that the affordability
                          criteria will be observed for 55 years or longer.

                                 (2) For any Housing Development qualifying for a TOC Incentive that contains for-
                              sale housing, a covenant acceptable to the Housing and Community Investment
                              Department and consistent with the for-sale requirements of California Government Code
                              Section 65915(c)(2) shall be recorded with the Los Angeles County Recorder.

                                (3) If the duration of affordability covenants provided for in this subdivision conflicts
                              with the duration for any other government requirement, the longest duration shall
                              control.

                       (g) Definitions.

                                "Eligible Housing Development" shall mean a Housing Development that includes On-
                              Site Restricted Affordable Units at a rate that meets or exceeds the minimum requirements
                              to satisfy the TOC Incentives, as determined by the Department of City Planning and as
                              set forth in paragraph (b)(1) above.

                                "Extremely Low-Income Households" is defined in Section 50106 of the Health and
                              Safety Code.

                                 "Housing Development" shall mean the construction of five or more new residential
                              dwellings units, the addition of five or more residential dwelling units to an existing
                              building or buildings, the remodeling of a building or buildings containing five or more
                              residential dwelling units, or a mixed use development containing residential dwelling
                              units.

                                "Lower Income Households" is defined in Section 50079.5 of the Health and Safety
                              Code.

                                "On-Site Restricted Unit" shall mean a residential unit for which rental or mortgage
                              amounts are restricted so as to be affordable to and occupied by Extremely Low, Very
                              Low, or Lower income households, as determined by the Housing and Community
                              Investment Department.

                               "Very Low-Income Households" is defined in Section 50105 of the Health and Safety
                              Code.

             32. Home-Sharing. (Added by Ord. No. 185,931, Eff. 7/1/19.) In all zones wherein residential uses
           are permitted by right, the following shall apply:

                       (a) Purpose. The purpose of this subdivision is to allow for the efficient use and sharing of a
                     residential structure which is a Host's Primary Residence, without detracting from the
                     surrounding residential character or the City's available housing stock.

                       (b) Definitions. The following definitions shall apply to this subdivision:

                                 (1) Administrative Guidelines. The Department of City Planning or Office of
                              Finance may promulgate regulations, which may include, but are not limited to,
                              application requirements, interpretations, conditions, reporting requirements, enforcement
                              procedures, and disclosure requirements, to implement the provisions, and consistent with
                              the intent, of this subdivision.

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                             40/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 42 of 65 Page ID
                            (2) Booking Service. Any#:4808           reservation and/or payment service provided by a Person
                          that facilitates a Short-Term Rental transaction between a Person and a prospective guest
                          or Transient user, and for which the Person collects or receives, directly or indirectly
                          through an agent or intermediary, a fee in connection with the reservation and/or payment
                          of services provided for the transaction.

                                 (3) Citation. Includes any enforcement citation, order, ticket or similar notice of
                              violation, relating to the condition of or activities at a Person's Primary Residence or
                              property, issued by the Los Angeles Department of Building and Safety, Los Angeles
                              Housing and Community Investment Department, Los Angeles Police Department or Los
                              Angeles Fire Department, including an Administrative Citation issued pursuant to Article
                              1.2 of the Los Angeles Municipal Code.

                                (4) Extended Home-Sharing. Home-Sharing that is permitted for an unlimited
                              number of days in a calendar year.

                                (5) Hosting Platform. A Person that participates in Short-Term Rental business by
                              collecting or receiving a fee, directly or indirectly through an agent or intermediary, for
                              conducting a Booking Service transaction using any medium of facilitation.

                                (6) Host. An individual who is registered for Home-Sharing as the term is defined in
                              Section 12.03 of this Code.

                                (7) Person. Shall have the same meaning as that term is defined in Section 21.7.2 of
                              this Code.

                                 (8) Platform Agreement. A signed agreement between a Home-Sharing Hosting
                              Platform (Platform) and the City, which, among other things, provides that the Platform
                              will collect and submit the Transient Occupancy Tax to the City on behalf of Hosts and
                              Persons listed for Short Term Rentals.

                                (9) Primary Residence. The sole residence from which the Host conducts Home-
                              Sharing and in which the Host resides for more than 6 months of the calendar year.

                                (10) Rental Unit. A Dwelling Unit, Guest Room, Accessory Living Quarters, other
                              residential structure, or portion thereof.

                                (11) Short-Term Rental. A Rental Unit, rented in whole or in part, to any Person(s)
                              for transient use of 30 consecutive days or less. Rental Units within City-approved
                              Hotels, motels, Transient Occupancy Residential Structures and Bed and Breakfasts shall
                              not be considered a Short-Term Rental.

                                (12) Transient. Shall have the same meaning as that term is defined in Section 21.7.2
                              of this Code.

                       (c) Home-Sharing Registration.

                                (1) Application. To register for Home-Sharing, an applicant shall file an application
                              with the Department of City Planning in a manner provided by the Department, and shall
                              include: information needed to verify the Host's identification and Primary Residence;
                              identification of a local responsible contact person; a list of all Hosting Platforms to be
                              used; whether Home-Sharing is for an entire Rental Unit or a portion thereof; and any
                              other information required by the instructions on the application and/or by the guidelines
                              promulgated by the Director of Planning. Payment of any filing fee required under
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                            41/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 43 of 65 Page ID
                          Section 19.01 E. shall be included     #:4809  with the application. If the required information for
                          registration, including any filing fee, is not received within 45 days of submittal of the
                          application, the Home-Sharing registration will be considered withdrawn.

                                (2) Eligibility Requirements. The following requirements must be met at the time of
                              submitting an application for Home-Sharing registration:

                                           (i) The applicant has obtained a Transient Occupancy Registration Certificate
                                        from the Office of Finance pursuant to Section 21.7.6 of this Code, unless the
                                        applicant exclusively lists his or her Primary Residence on Hosting Platforms that
                                        have a Platform Agreement with the City of Los Angeles.

                                           (ii) The proposed Home-Sharing is consistent with the provisions of this
                                        subdivision and is limited to the Host's Primary Residence.

                                                    a. A renter or lessee shall not engage in Home-Sharing without prior
                                                 written approval of the landlord. A renter or lessee shall provide copies of
                                                 the landlord's written approval to the City at the time of filing the
                                                 application for registration. A landlord may proactively prohibit Home-
                                                 Sharing by tenants at any or all of the owner's properties by submitting a
                                                 notification in writing to the Department of City Planning.

                                                    b. A Primary Residence that is subject to affordable housing covenants,
                                                 and/or Chapter 15 of the Los Angeles Municipal Code ("Rent Stabilization
                                                 Ordinance"), and/or are income-restricted under City, state or federal law,
                                                 is not eligible for Home-Sharing.

                                                  c. No Primary Residence which is the subject of any pending Citation
                                                 may be registered for Home-Sharing.

                                                    d. No Person may apply for or obtain more than one Home-Sharing
                                                 registration or otherwise operate more than one Home-Sharing Rental Unit
                                                 at a time in the City of Los Angeles.

                                (3) Expiration and Renewal. A Home-Sharing registration is valid for one year from
                              the date of issuance. It may not be transferred or assigned and is valid only at the Host's
                              Primary Residence. A Home-Sharing registration may be renewed annually if the Host:
                              (1) pays the renewal fee; (2) has complied with the provisions of this subdivision for the
                              past year; (3) provides information concerning any changes to the previous application
                              for, or renewal of, the Home-Sharing registration; and (4) submits Home-Sharing records
                              described in Subparagraph (e)(2) for the last year to demonstrate compliance with this
                              subdivision, unless the Host lists exclusively on a Hosting Platform with a Platform
                              Agreement that includes a provision for pass-through registration for applicants for a
                              Home-Sharing registration. The records described in Subparagraph (e)(2) shall be made
                              public to the extent required by law.

                                (4) Suspensions and Revocations. Notwithstanding any other provision of this Code
                              to the contrary, the Director may require the suspension, modification, discontinuance or
                              revocation of any Home-Sharing registration if it is found that the Host has violated this
                              subdivision or any other city, state, or federal regulation, ordinance or statute.

                                           (i) Suspension. If a Host receives two Citations, the Host's Home-Sharing
                                        registration shall be suspended for 30 days or as long as at least one Citation is
                                        open, whichever is longer. The suspension shall become effective 15 days after
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                              42/64
6/24/2020 Case               https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW            Document 208-3 Filed 06/24/20 Page 44 of 65 Page ID
                                  the mailing of a Notice#:4810   of Intent to Suspend the Host. If a Host initiates an appeal
                                  of either Citation, the suspension will take effect only if the appeal is not resolved
                                  entirely in the Host's favor.

                                                   a. A Host may challenge a Citation by submitting an appeal to the City
                                                 department that issued the Citation and providing notice to the Department
                                                 of Planning as described in the Administrative Guidelines.

                                                   b. Where no process is described in the Citation, a Host may challenge a
                                                 Citation by submitting an appeal to the Director of Planning in accordance
                                                 with the process in Section 12.24 Z. of this Code, with no further appeal to
                                                 a Commission or City Council.

                                          (ii) Revocation. If three Citations have been issued to the Host and have been
                                        sustained (after exhaustion of any related remedies, including appeals) within a
                                        registration year, the Host's Home-Sharing registration shall be revoked. The
                                        revocation of a Host's Home-Sharing registration shall become effective 15 days
                                        after the mailing of a Notice of Intent to Revoke to the Host.

                                                   a. A Host may challenge a Notice of Intent to Revoke by submitting an
                                                 appeal to the Director of Planning in accordance with the process in
                                                 Section 12.24 Z. of this Code, with no further appeal to a Commission or
                                                 City Council.

                                                     b. Pursuant to the revocation, the Host shall be prohibited from
                                                 participating in Home-Sharing for one year from the effective date of the
                                                 Notice of Intent to Revoke.

                                           (iii) Modification. The Director may modify, discontinue or revoke any
                                        Home-Sharing registration based upon an order to show cause, pursuant to Section
                                        12.27.1 B. of this Code, why any proposed modifications, discontinuances or
                                        revocations of any Home-Sharing registration should not be issued. The Director
                                        shall provide notice to the Host and/or recorded owner and lessee(s) of the Host's
                                        Primary Residence to appear at a public hearing at a time and place fixed by the
                                        Director to respond to the Director's order to show cause.

                       (d) Prohibitions.

                                (1) No Person shall offer, advertise, book, facilitate or engage in Home Sharing or
                              Short-Term Rental activity in a manner that does not comply with this subdivision.

                                (2) A Host may not participate in Home-Sharing unless all advertisements clearly list
                              the City-issued Home Sharing registration number or pending registration status number.

                                 (3) No Host shall engage in Home-Sharing for more than 120 days in any calendar
                              year unless the City has issued the Host an Extended Home-Sharing registration pursuant
                              to Paragraph (h).

                                (4) Accessory Dwelling Units for which a complete building permit application was
                              submitted on or after January 1, 2017, to the Department of Building and Safety pursuant
                              to Section 12.26 A.3. may not be used for Home-Sharing, unless an applicant
                              demonstrates the Accessory Dwelling Unit is the applicant's Primary Residence.


https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                              43/64
6/24/2020 Case                 https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW              Document 208-3 Filed 06/24/20 Page 45 of 65 Page ID
                             (5) No Host shall offer, advertise,  #:4811 or engage in Home-Sharing in a non-Residential
                          Building, including but not limited to, a vehicle parked on the property, a storage shed,
                          trailer or any temporary structure, including, but not limited to, a tent.

                                 (6) If a Host lists a Primary Residence on multiple listings on multiple Hosting
                              Platforms, only one listing may be booked at any given time.

                                (7) A Host may not rent all or a portion of his Primary Residence for the purposes of
                              Home-Sharing to more than one group of guests or under more than one booking, at any
                              given time.

                                (8) Home Sharing is not permitted in buildings that have been converted from units
                              subject to Chapter 15 of the Los Angeles Municipal Code ("Rent Stabilization
                              Ordinance") to single family homes until five years after the date of conversion.

                                 (9) Except for allowable Home Occupations, non-residential uses including, but not
                              limited to, sales or exchange of products, events that charge a fee, or the promotion,
                              display or servicing of any product shall not be permitted during Home-Sharing activity.

                                 (10) A Host shall only advertise on a Hosting Platform that was listed on the Host's
                              Home-Sharing application form, unless the Host has submitted a written request and
                              received written approval from the Department of City Planning to use another Hosting
                              Platform.

                                 (11) No more than 2 overnight guests (not including children) are allowed per
                              habitable room, not including kitchens, during Home-Sharing activities.

                                (12) There shall be no use of sound amplifying equipment, as that term is defined in
                              Section 111.01(j) of this Code after 10:00 pm and no evening outdoor congregations of
                              more than 8 people (excluding children) during Home-Sharing activities. Home-Sharing
                              activities are subject to the noise regulations in the Los Angeles Municipal Code.

                                (13) A Host whose Home-Sharing registration has been suspended is prohibited from
                              participating in Home-Sharing for the duration of the suspension.

                               (14) A Host whose Home-Sharing registration has been revoked may not participate in
                              Home-Sharing unless and until a new registration is authorized.

                       (e) Host Requirements.

                                  (1) A Host may be responsible for any nuisance violations, as described in Section
                              12.27.1 B. of this Code, arising at the Host's Primary Residence during Home-Sharing
                              activities. The Host, or owner of the Host's Primary Residence if the Host does not own
                              it, may be assessed a minimum inspection fee, as specified in Section 98.0412 of this
                              Code for each site inspection.

                                (2) The Host shall keep and preserve, for a minimum period of three years, all records
                              regarding each Home-Sharing stay, including the length of stay and the price paid for each
                              stay, and any other records required by Administrative Guidelines promulgated by the
                              Director.

                                 (3) On the Home-Sharing registration application, a Host shall acknowledge and
                              consent to Office of Finance and other City agencies' inspection of records at all
                              reasonable times and places for purposes of enforcement of this Subdivision.
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                            44/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 46 of 65 Page ID
                                                                 #:4812
                            (4) The Host shall fully comply with all the requirements of Article 1.7 of the Los
                          Angeles Municipal Code (establishing the Transient Occupancy Tax) and successor
                          Sections.

                                (5) The Host shall pay a per-night fee for each night of Home-Sharing, which will be
                              deposited into the Short Term Rental Enforcement Fund per the requirements in Section
                              5.576 of the Los Angeles Administrative Code. The City Council shall adopt, by
                              resolution, a per-night fee based on an analysis of the cost of implementing, maintaining,
                              and enforcing this subdivision.

                                (6) Every Host shall provide and maintain working fire extinguishers, smoke detectors,
                              and carbon monoxide detectors, in compliance with fire, life and safety codes;
                              information related to emergency exit routes on the property and contact information,
                              including the contact information of the Host or a designated responsible agent of the
                              Host.

                                 (7) Every Host that lists a Primary Residence located in a Very High Fire Hazard
                              Severity Zone designated by the City of Los Angeles Fire Department pursuant to
                              Government Code Section 51178 shall include in all Host listings and post written notices
                              on any patio or deck that smoking is not permitted in any exterior of the property.

                                 (8) Every Host shall provide a code of conduct to guests that includes the relevant
                              provisions of this Subdivision and other information to address behavioral, safety,
                              security, and other matters, as required in the Department's Administrative Guidelines.

                                  (9) Every Host shall authorize any Hosting Platform on which his or her Primary
                              Residence is listed to provide to the City the Host listing and other information described
                              in in Subsection (f)(4).

                               (10) Every Host must consent to receive all City notices and citations regarding their
                              Home-Sharing registration by U.S. mail.

                       (f) Hosting Platform Responsibilities.

                                (1) Hosting Platforms shall not process or complete any Booking Service transaction
                              for any Person unless the Person has a valid Home-Sharing registration number issued by
                              the City or a pending registration status number.

                                (2) Hosting Platforms shall not process or complete any Booking Service transaction
                              for any Host listing that has exceeded the authorized 120-day limit in one calendar year
                              unless the Host has obtained an Extended Home-Sharing approval.

                                  (3) Within 45 days of the effective date of this Ordinance, Hosting Platforms with
                              listings located in the City shall provide to the Department of City Planning contact
                              information for an employee or representative responsible for responding to requests for
                              information, including requests related to possible violations of this Subdivision. Hosting
                              Platforms that commence listings in the City after the effective date must provide this
                              information prior to facilitating Home-Sharing activity or providing Booking Services
                              within the City.

                                 (4) Subject to applicable laws, a Hosting Platform with listings in the City shall
                              provide to the Department of City Planning, on at least a monthly basis, in a format as
                              specified by the City, the Home-Sharing registration number of each listing, the name of
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                           45/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 47 of 65 Page ID
                          the person responsible for each        #:4813
                                                                      listing, the street address of each listing and, for each
                          booking that occurs within the reporting period, the number of days booked.

                                 (5) In the event a Hosting Platform has entered into an agreement with the Office of
                              Finance to collect and remit Transient Occupancy Tax pursuant to Los Angeles Municipal
                              Code Section 21.7.1 et seq., and a Host has assigned the responsibilities for the collection
                              and remittance of the Transient Occupancy Tax to the Hosting Platform, then the Hosting
                              Platform and the Host shall have the same duties and liabilities, including but not limited
                              to the collection and remittance of the tax to the City on a monthly basis.

                                (6) Exception. The provisions of this paragraph shall not apply to a Hosting Platform
                              whenever it (a) complies with the Administrative Guidelines, issued by DCP and
                              approved by resolution of the City Council, that describe how the Platform shall satisfy
                              the Hosting Platform responsibilities in this paragraph, or (b) enters into a Platform
                              Agreement, the terms of which shall be set forth in a master Platform Agreement
                              approved by the City Council, that establishes the manner in which the Hosting Platform
                              supports the City's enforcement of this subdivision and meets the purposes of the Platform
                              responsibilities in this paragraph. Each individual Platform Agreement shall be approved
                              by the City Council.

                       (g) Enforcement of Violations.

                                (1) The provisions in this Subsection shall be in addition to any criminal, civil or other
                              legal remedy established by law that may be pursued to address violations of this
                              Subdivision.

                                (2) Any Person who has failed to comply with the provisions of this Subdivision may
                              be subject to the provisions of Section 11.00 of this Code. The owner and/or operator of
                              any property used for Short Term Rentals, including the Host or owner of any Host
                              Primary Residence, may be assessed a minimum inspection fee, as specified in Section
                              98.0412 of this Code for each site inspection.

                                  (3) The Director may, at any time, require the modification, discontinuance, or
                              revocation of any Home-Sharing registration in the manner prescribed in Subparagraph
                              (c)(4).

                                  (4) The ACE program in Article 1.2 of this Chapter may be utilized to issue
                              administrative citations and impose fines pursuant to this Subdivision. The citation shall
                              be served by personal service or by depositing in the mail for delivery by the United
                              States Postal Service, in a sealed envelope, postage prepaid, addressed to the operator of
                              the Short Term Rental, the Host, and/or the property owner, if different than the operator
                              or Host, shown on the County's last equalized property tax assessment roll. Fines for
                              violations of this subdivision shall be as follows:

                                           (i) Hosting Platform: a $1,000 fine per day shall be imposed for any of the
                                        following violations:

                                                   a. Completing a Booking Service transaction for each listing without a
                                                 valid City Home-Sharing registration number or pending registration status
                                                 number.

                                                   b. Completing a Booking Service transaction for each listing where
                                                 more than one property is affiliated with a single Host, or each listing
                                                 where the Host's home address does not match the listing location.
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                               46/64
6/24/2020 Case               https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW            Document 208-3 Filed 06/24/20 Page 48 of 65 Page ID
                                                                #:4814
                                               c. Completing a Booking Service transaction for any listing for a Rental
                                             Unit where the Host's Home-Sharing or Extended Home-Sharing
                                             registration has been revoked or suspended by the City.

                                                    d. Completing a Booking Service transaction for any Rental Unit
                                                 lacking Extended Home-Sharing approval that has exceeded the authorized
                                                 120-day limit for hosting Short-Term Rentals in one calendar year.

                                          (ii) Owner of Primary Residence and/or Host and/or Person:

                                                   a. A daily fine of $500, or two times the nightly rate charged, whichever
                                                 is greater, for advertising a Rental Unit for the purposes of Short-Term
                                                 Rental in violation of this Subdivision.

                                                    b. A daily fine of $2,000, or two times the nightly Rent charged,
                                                 whichever is greater, for each day of Home-Sharing activity beyond the
                                                 120 day limit in a calendar year, unless the Host has a valid Extended
                                                 Home-Sharing Registration.

                                                    c. For all other violations of this subdivision, the administrative fine
                                                 shall be levied according to the amounts described in Section 11.2.04(a)(2)
                                                 of this Code. The square footage for the use in calculating the fine shall be
                                                 the amount of indoor space to which the Transient guest has access. If the
                                                 square footage is unable to be ascertained, it shall be deemed to be between
                                                 500 and 2,499 square feet.

                                          (iii) The fine amounts listed above shall be updated annually, from the date of
                                        effective date of this ordinance, according to the Consumer Price Index for All
                                        Urban Consumers (CPI-U).

                        (h) Extended Home-Sharing. For Hosts who participate in Extended Home-Sharing, the
                     following shall apply:

                                 (1) Application and Eligibility Requirements.

                                           (i) Ministerial Approval. Extended Home-Sharing may be approved by the
                                        Director if, in addition to the eligibility requirements for Home-Sharing, all of the
                                        following requirements are met:

                                                    a. The Host maintains a current Home-Sharing registration and has
                                                 maintained a Home-Sharing registration for at least six months or has
                                                 hosted for at least 60 days based on substantial evidence provided by the
                                                 Host or Hosting Platform;

                                                   b. No more than one Citation was issued within the prior three years;
                                                 and

                                                    c. The Host provides proof of mailing of a notification concerning
                                                 commencement of Extended Home-Sharing, which includes a Director-
                                                 issued publication outlining the complaint process, to adjacent and abutting
                                                 owners and occupants on a form provided by the Department.


https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                              47/64
6/24/2020 Case               https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW            Document 208-3 Filed 06/24/20 Page 49 of 65 Page ID
                                      (ii) Discretionary #:4815  Approval. A discretionary review of an Extended Home-
                                  Sharing application is required if the Host complies with Subparagraph (h)(1)(i)a.,
                                  but two Citations have been issued within the prior three years.

                                                   a. If the Director finds that the matter may have a significant effect on
                                                 neighboring properties, the Director may set the matter for public hearing.
                                                 Written notice of the hearing shall be sent by First Class Mail at least 21
                                                 days prior to the hearing to the applicant, owners and tenants of the
                                                 property involved, owners and tenants of all properties adjacent and
                                                 abutting the proposed Extended Home-Sharing activity, the City
                                                 Councilmember representing the area in which the property is located, and
                                                 the applicable Neighborhood Council. If the Director determines that the
                                                 matter will not have a significant effect on neighboring properties, no
                                                 hearing shall be held.

                                                   b. The Extended Home-Sharing application may only be approved if, in
                                                 addition to the eligibility requirements for Home-Sharing, all of the
                                                 following requirements are met, to the satisfaction of the Director of
                                                 Planning:

                                                                                  1. The Host provides proof of mailing of a
                                                                              notification, which includes a Director-issued
                                                                              publication outlining the complaint process, to
                                                                              adjacent and abutting owners and occupants on a
                                                                              form provided by the Department;

                                                                                 2. In consideration of any comments received by
                                                                              the public on the application, the Director finds the
                                                                              use is in substantial conformance with the following
                                                                              findings:

                                                                                         A. That the Extended Home-Sharing will
                                                                                       enhance the built environment in the
                                                                                       surrounding neighborhood or will perform a
                                                                                       function or provide a service that is essential
                                                                                       or beneficial to the community, city or
                                                                                       region;

                                                                                           B.     That the Extended Home-Sharing
                                                                                       operations and other significant features will
                                                                                       be compatible with and will not adversely
                                                                                       affect or further degrade adjacent properties,
                                                                                       the     surrounding     neighborhood,     the
                                                                                       availability of housing, or the public health,
                                                                                       welfare, and safety;

                                                                                           C.    That the Extended Home-Sharing
                                                                                       substantially conforms with the purpose,
                                                                                       intent, and provisions of the General Plan,
                                                                                       the applicable community plan, and any
                                                                                       applicable specific plan; and

                                                                                         D. That there is no substantial evidence of
                                                                                       continued nuisance behavior from the
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                                      48/64
6/24/2020 Case               https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW            Document 208-3 Filed 06/24/20 Page 50 of 65 Page ID
                                                                #:4816             location.

                                                    c. If no appeal is filed within 15 days from the date of the Director's
                                                 determination approving or denying an Extended Home-Sharing
                                                 application, the Director's decision is final. An appeal to the Area Planning
                                                 Commission may be filed by the applicant or any adjacent and abutting
                                                 owner and occupant. An appeal shall be filed at the public counter of the
                                                 Planning Department within 15 days of the date of the Director's decision.
                                                 The appeal shall set forth specifically how the appellant believes the
                                                 Director's findings and decision are in error. The Area Planning
                                                 Commission may grant, conditionally grant or deny the appeal. The failure
                                                 of the Commission to act upon an appeal within 75 days after the
                                                 expiration of the appeal period, or within an additional period as may be
                                                 agreed upon by the applicant and the Director, shall be deemed a denial of
                                                 the appeal and the original action on the matter shall become final.

                                 (2) Ineligibility. If the Host's Home-Sharing registration has been suspended or
                              revoked, the Host is not eligible to apply for Extended Home-Sharing for two years from
                              the effective date of the revocation or suspension or as long as a Citation remains open or
                              unresolved, whichever is later.

                                 (3) Expiration and Renewal. An Extended Home-Sharing registration is valid for
                              one year from the date of issuance. An Extended Home-Sharing registration is subject to
                              the same expiration and renewal terms described in Subparagraph (c)(3) and may be
                              renewed annually if the Host meets the same renewal requirements in that subparagraph.

                                (4) Revocations. An Extended Home Sharing approval shall be revoked if there are
                              two Citations within a registration year in accordance with the process set forth in
                              Paragraph (c)(4). Pursuant to the revocation, the Host shall be prohibited from
                              participating in Home-Sharing for two years from the effective date of the Notice of
                              Revocation or as long as a Citation remains open or unresolved, whichever is later.

                      (i) Administration and Regulations. No Person shall fail to comply with the Administrative
                     Guidelines.

                       (j) Effective Date. This ordinance shall take effect on July 1, 2019.

                        (k) Severability. If any provision of this Subdivision is found to be unconstitutional or
                     otherwise invalid by any court of competent jurisdiction, that invalidity shall not affect the
                     remaining provisions of this Subdivision which can be implemented without the invalidated
                     provisions, and to this end, the invalid provisions of this Subdivision are declared to be
                     severable. The City Council hereby declares that it would have adopted each and every provision
                     and portion thereof not declared invalid or unconstitutional, without regard to whether any
                     portion of the ordinance would subsequently be declared invalid or unconstitutional.

            33. Accessory Dwelling Units (ADU) and Junior Accessory Dwelling Units (JADU). (Added by
           Ord. No. 186,481, Eff. 12/19/19.)

                        (a) Purpose. The purpose of this subdivision is to provide for the creation of ADUs and
                     JADUs consistent with California Government Code Sections 65852.2 and 65852.22, as amended
                     from time to time.

                       (b) Applicability. The following development standards shall apply:

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                                49/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 51 of 65 Page ID
                            (1) A detached ADU shall             #:4817
                                                                      be approved if in compliance with all of the provisions
                          provided in Paragraphs (c) and (d).

                                (2) An attached ADU shall be approved if in compliance with all of the provisions
                              provided in Paragraphs (c) and (e).

                                (3) A Movable Tiny House (MTH) shall be approved if in compliance with all of the
                              provisions in Paragraph (c), except for those provisions in Paragraph (c) which apply
                              solely to buildings and structures; and all of the provisions in Paragraph (f).

                                (4) A JADU shall be approved if in compliance with all of the provisions provided in
                              Sections 65852.2(e)(1)(A) and 65852.22 of the Government Code.

                                (5) An ADU described by Section 65852.2(e)(1)(A) or (C) of the Government Code
                              shall be approved if in compliance with all of the applicable provisions in Section
                              65852.2(e) of the Government Code.

                                 (6) An ADU described by Section 65852.2(e)(1)(B) or (D) of the Government Code
                              shall be approved if in compliance with all of the applicable provisions in Section
                              65852.2(e) of the Government Code; and all of the applicable provisions of Paragraphs
                              (c), (d) and (e) of this subdivision, except for those provisions which do not allow such an
                              ADU otherwise in compliance with all applicable provisions in Section 65852.2(e) of the
                              Government Code; and all of the provisions provided in Paragraph (g).

                       (c) Development Standards.

                                (1) Comply with all applicable objective provisions required pursuant to Chapter 1 of
                              this Code, including provisions stated in the underlying applicable zone and height
                              district, Specific Plan, Historic Preservation Overlay Zone, Community Planning
                              Implementation Overlay and other applicable zoning ordinances, policies or other
                              documents established pursuant to Chapter 1, Article 3 of this Code. In any instance
                              where there is conflict, this subdivision shall govern. Notwithstanding the prior two
                              sentences and notwithstanding anything to the contrary in this Subdivision 33:

                                          (i) No minimum lot size requirement shall apply to an ADU;

                                         (ii) No minimum square footage requirement for either an attached or detached
                                        ADU shall apply that prohibits an efficiency unit;

                                           (iii) No other minimum or maximum size for an ADU, including size based
                                        upon a percentage of the proposed or existing primary dwelling, or limits on lot
                                        coverage, floor area ratio, open space, and minimum lot size, shall apply for either
                                        attached or detached dwellings that does not permit at least an 800 square foot
                                        ADU that is at least 16 feet in height with 4-foot side and rear yard setbacks to be
                                        constructed in compliance with all other local development standards.

                                 (2) An ADU which complies with this subdivision shall not require a discretionary
                              planning approval. The ADU project shall be reviewed in a ministerial and administrative
                              manner, limited to only considering the project's compliance with the applicable objective
                              standards. An application to create an ADU shall be acted upon within 60 days from the
                              date the City receives a completed application if there is an existing single-family or
                              multifamily dwelling on the lot. If the permit application to create an ADU unit is
                              submitted with a permit application to create a new single-family dwelling on the lot, the
                              City may delay acting on the permit application for the ADU until the City acts on the
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                             50/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 52 of 65 Page ID
                          permit application to create the       #:4818
                                                                      new single-family dwelling. If the applicant requests a
                          delay, the 60-day time period shall be tolled for the period of the delay.

                                (3) Except where otherwise prohibited by this subdivision, an ADU is permitted in all
                              zones where residential uses are permitted by right.

                                (4) No ADU is permitted on any lot that is located in both a Very High Fire Hazard
                              Severity Zone designated by the City of Los Angeles Fire Department pursuant to
                              Government Code Section 51178 and a Hillside Area as defined by the Hillside Area Map
                              pursuant to Section 12.03 of this Code, unless it meets one of the following exceptions:

                                          (i) The ADU is located within the boundaries of either the Northeast Los
                                        Angeles Community Plan Area or the Silver Lake - Echo Park - Elysian Valley
                                        Community Plan Area; or

                                          (ii) The ADU complies with all of the following requirements:

                                                    a. Notwithstanding Subparagraph (c)(10) below, the ADU is protected
                                                 throughout with an approved automatic fire sprinkler system, in
                                                 compliance with the Los Angeles Plumbing Code;

                                                   b. Notwithstanding Subparagraph (c)(12) below, one off-street parking
                                                 space is provided for the ADU; and

                                                   c. The ADU is located on a lot fronting on a street that is improved with
                                                 a roadway width of 20 feet or more in unobstructed width, as measured
                                                 along the entire frontage of the subject property, after any associated
                                                 dedication and improvement. In the event the ADU is located on a
                                                 Through Lot or a Corner Lot, the lot must front on at least one street that is
                                                 improved with a roadway width of 20 feet or more in unobstructed width
                                                 after any associated dedication and improvement.

                                (5) Except as otherwise permitted by this subdivision, only one ADU is permitted per
                              lot.

                                 (6) An ADU may only be created on a lot that contains a proposed or existing
                              dwelling. Other non-residential uses and accessory residential uses may be permitted on
                              the lot, consistent with the uses permitted by the zone.

                                (7) No passageway for an ADU, nor space between buildings, as per LAMC 12.21 C.2.
                              and LAMC 12.21 C.5.(d), is required in conjunction with the construction of an ADU.
                              Building Code separation requirements still apply.

                                 (8) No additional setbacks shall be required for an existing living area or accessory
                              structure, or a structure constructed in the same location and to the same dimensions as an
                              existing structure, converted to an ADU or portion of an ADU. A setback of no more than
                              4 feet from the side and rear lot lines shall be required for an accessory dwelling unit that
                              is not converted from an existing structure or a new structure constructed in the same
                              location and to the same dimensions as an existing structure.

                                (9) ADUs are required to comply with all applicable Building and Residential Codes
                              for the proposed use.


https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                               51/64
6/24/2020 Case                 https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW              Document 208-3 Filed 06/24/20 Page 53 of 65 Page ID
                             (10) ADUs are not required           #:4819
                                                                       to provide fire sprinklers if they are not required for the
                          primary residence.

                                (11) ADUs located where a private sewage disposal system is being used, shall require
                              approval by the local health officer.

                                 (12) Parking Requirements:

                                          (i) ADU Parking. One parking space is required for an ADU, except that no
                                        parking is required for an ADU that is:

                                                   a. Located within one-half mile walking distance of a public transit. For
                                                 this purpose, public transit means a location, including, but not limited to, a
                                                 bus stop or train station, where the public may access buses, trains,
                                                 subways, and other forms of transportation that charge set fares, run on
                                                 fixed routes, and are available to the public; or

                                                    b. Located within one block of a designated pick-up and drop-off
                                                 location of a car share vehicle; or

                                                   c. Located in an architecturally and historically significant district listed
                                                 in or formally determined eligible for listing in the National Register of
                                                 Historic Places or California Register of Historical Resources or located in
                                                 any City Historic Preservation Overlay Zone; or

                                                    d. Part of the proposed or existing primary residence or an accessory
                                                 structure.

                                           (ii) ADU Parking Location. ADU parking is allowed in any yard area or
                                        passageway. When located in a required front yard, the parking must be located
                                        on an existing driveway. Parking may be provided through tandem parking where
                                        two or more automobiles are parked on a driveway or in any other location on a
                                        lot, lined up behind one another. Driveway access areas located in the required
                                        front yard shall not be expanded to provide required parking. Other objective
                                        parking and driveway standards in the LAMC apply, including those found in
                                        Sections 12.21 A.5. and 12.21 A.6. However, Section 12.21 A.6.(d) of this Code
                                        shall not apply to parking required for an ADU.

                                          (iii) Replacement Parking. No replacement parking shall be required when a
                                        garage, carport or covered parking structure is demolished in conjunction with the
                                        construction of an ADU or converted to an ADU.

                         (d) Detached Accessory Dwelling Unit Requirements. Detached ADUs, except those
                     described in Paragraph (f), below, must comply with all provisions of Paragraph (c) and all of the
                     following provisions provided in this Paragraph (d). In addition, Detached ADUs must comply
                     with all applicable provisions of Section 12.21 C.5. that are not in conflict with these Paragraphs
                     (c) and (d).

                                (1) The Floor Area for a detached ADU shall not exceed 1,200 square feet. Limits on
                              Floor Area on a lot apply separately and may further limit allowable Detached ADU
                              square footage, except as otherwise provided by this Subdivision 33.

                                 (2) Structures containing a detached ADU shall not be greater than two stories.

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                                  52/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 54 of 65 Page ID
                            (3) Detached ADUs shall not          #:4820be located between a proposed or existing dwelling unit
                          and the street adjoining the front yard, except in the following cases:

                                          (i) Where the ADU is on a Through Lot and complies with LAMC Section
                                        12.21 C.5.(k); or

                                           (ii) Where the ADU is being added to a lawfully existing garage or accessory
                                        structure building.

                         (e) Attached Accessory Dwelling Unit Requirements. Attached ADUs can be either
                     attached to or completely contained within an existing or proposed dwelling, and must comply
                     with all provisions in Paragraph (c) and all of the following provisions in this Paragraph (e):

                                (1) If there is an existing primary dwelling, the Floor Area of an attached ADU may
                              not exceed 50 percent of the existing primary dwelling.

                                 (2) Limits on Floor Area on a lot apply separately and may further limit allowable
                              attached ADU square footage, except as otherwise provided by this Subdivision 33.

                                 (3) Nothing in this subdivision shall prohibit an attached ADU with a Floor Area of
                              less than 850 square feet, or less than 1,000 square feet for an attached ADU that provides
                              for more than one bedroom.

                       (f) Requirements for Movable Tiny Houses as Accessory Dwelling Units. A Movable Tiny
                     House must comply with all of the provisions provided in Paragraph (c) except for any provisions
                     in Paragraph (c) which apply solely to buildings and structures; and this Paragraph (f):

                                (1) Only one Movable Tiny House is allowed to be located on a lot and no lot may be
                              approved for more than one moveable tiny house in a twelve month period.

                                (2) When sited on a lot, the undercarriage (wheels, axles, tongue and hitch) shall be
                              hidden from view.

                                (3) The wheels and leveling or support jacks must sit on a paved surface compliant
                              with LAMC 12.21 A.6.(c).

                                (4) Mechanical equipment shall be incorporated into the structure and not located on
                              the roof.

                                 (5) Movable Tiny Houses shall be connected to water, sewer and electric utilities.

                                (6) Moveable Tiny Houses are not required to have separate street addresses from the
                              primary dwelling unit.

                                (7) Movable Tiny Houses are not required to have sprinklers, but shall follow the
                              ANSI A119.5 or NFPA 1192 standards relating to health, fire and life-safety.

                                 (8) Movable Tiny Houses shall have the following design elements:

                                          (i) Cladding and Trim. Materials used on the exterior of a moveable tiny
                                        house shall exclude single piece composite, laminates, or interlocked metal
                                        sheathing.


https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                              53/64
6/24/2020 Case               https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW            Document 208-3 Filed 06/24/20 Page 55 of 65 Page ID
                                      (ii) Windows and#:4821      Doors. Windows shall be at least double pane glass and
                                  labelled for building use, and shall include exterior trim. Windows and doors shall
                                  not have radius corners.

                                          (iii) Roofing. Roofs shall have a minimum of a 12:2 pitch for greater than 50
                                        percent of the roof area, and shall not be composed of wooden shingles.

                                          (iv) Extensions. All exterior walls and roof of a moveable any tiny house used
                                        as an ADU shall be fixed with no slide-outs, tip-outs, nor other forms of
                                        mechanically articulating room area extensions.

                                 (9) Movable Tiny Houses shall not be greater than two stories.

                                 (10) Movable Tiny Houses shall not be located between the proposed or existing
                              single-family dwelling unit and the street adjoining the front yard, except where the
                              Movable Tiny House is on a Through Lot and complies with LAMC 12.21 C.5.(k).

                        (g) Accessory Dwelling Units Otherwise Required By State Law. An application for a
                     building permit shall be approved to create an ADU pursuant to Section 65852.2(e)(1)(B) or (D)
                     of the Government Code within a residential or mixed-use zone, in compliance with all of the
                     applicable provisions in Section 65852.2(e) of the Government Code; and all of the applicable
                     provisions of Paragraphs (c), (d) and (e) of this subdivision, except for those provisions which do
                     not allow such an ADU otherwise in compliance with all applicable provisions in Section
                     65852.2(e) of the Government Code; and all of the following requirements:

                                 (1) An ADU created pursuant to Section 65852.2(e)(1)(B) of the Government Code
                              shall have a Floor Area of not more than 800 square feet and a height of no more than 16
                              feet; and

                                (2) An ADU created pursuant to Section 65852.2(e)(1)(B) or (D) of the Government
                              Code shall not be located on any lot that is located in both a Very High Fire Hazard
                              Severity Zone designated by the City of Los Angeles Fire Department pursuant to
                              Government Code Section 51178 and a Hillside Area as defined by the Hillside Area Map
                              pursuant to Section 12.03 of this Code, unless it meets one of the exceptions stated in
                              Subparagraph (4) of Paragraph (c) of this subdivision.

                      (h) General Provisions. The following general provisions apply to all ADUs, JADUs, and lots
                     where any ADU or JADU is located.

                                (1) In the event where an ADU or JADU would be created as a result of a conversion
                              of an entire existing dwelling unit, any newly constructed dwelling unit located between
                              the ADU or JADU, and the rear lot line, shall not exceed 1,200 square feet.

                               (2) In cases where additional dwelling units are added to a lot after the creation of the
                              ADU or JADU, an ADU and JADU will be counted towards the overall number of
                              dwelling units as permitted by the zone.

                                (3) ADUs and JADUs may be rented but shall not be sold separate from the existing or
                              proposed dwelling unit on the same lot. Movable Tiny Houses may be sold when
                              removed from the lot.

                               (4) Applicants for ministerial approval of a permit application for the creation of an
                              ADU or JADU shall not be required to correct nonconforming zoning conditions. For this

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                          54/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 56 of 65 Page ID
                          purpose, nonconforming zoning          #:4822
                                                                      condition means a physical improvement on a property
                          that does not conform to current zoning standards.

                                 (5) A certificate of occupancy for an ADU or JADU shall not be issued before a
                              certificate of occupancy for the primary dwelling.

                       (i) Zoning Administrator Authority. It is the intent of the City to retain all portions of this
                     subdivision regarding ADUs and JADUs not in conflict with state law. The Zoning
                     Administrator shall have authority to clarify, amend or revoke any provision of this subdivision as
                     may be necessary to comply with any state law regarding ADUs or JADUs.

                       (j) Interpretation Consistent with State Law. This subdivision is not intended to conflict
                     with state law. This subdivision shall be interpreted to be compatible with state enactments.

                       (k) California Coastal Act. Nothing in this subdivision shall be construed to supersede or in
                     any way alter or lessen the effect or application of the California Coastal Act of 1976 [Division
                     20 (commencing with Section 30000) of the Public Resources Code], except that the Department
                     shall not be required to hold public hearings for coastal development permit applications for
                     ADUs or JADUs.

                       (l) Enforcement. Enforcement of building standards pursuant to Article 1 (commencing with
                     Section 17960) of Chapter 5 of Part 1.5 of Division 13 of the Health and Safety Code for an ADU
                     described in paragraph (1) or (2) below, upon request of an owner of an ADU, shall be delayed
                     subject to compliance with Section 17980.12 of the Health and Safety Code:

                                 (1) The ADU unit was built before January 1, 2020.

                                (2) The ADU was built on or after January 1, 2020, in a local jurisdiction that, at the
                              time the ADU was built, had a noncompliant ADU ordinance, but the ordinance is
                              compliant at the time the request is made.

    B. (None)

    C. AREA.

              1. Building Lines – Where a Building Line or Setback Line has been established by ordinance, the
           space between such Building or Setback Line and the front or side lot line may be used as the front or
           side yard, as the case may be, in lieu of the front or side yard required by this article.

             2. Side Yard Waived for First Story Garage – Where a residential building is more than two stories
           or 28 feet in height and the first story is designed and used solely for automobile parking or other
           accessory purpose, the required side yard need not be increased in width for said first story; provided that
           the floor surface above such story is not more than seven feet above the adjacent ground elevation at any
           point, except that the floor surface may be eight feet above the adjacent ground elevation at the exits and
           entrances to the automobile parking area. (Added by Ord. No. 109,714, Eff. 8/26/57.)

             3. Incentives to Produce Housing in the Greater Downtown Housing Incentive Area. (Amended
           by Ord. No. 179,076, Eff. 9/23/07.) Notwithstanding any other provision of this chapter to the contrary,
           for lots in the R4, RAS4, R5, CR, C2, C4, and C5 zones in the Greater Downtown Housing Incentive
           Area, the following shall apply:

                        (a) No yard requirements shall apply except as required by the Downtown Design Guide as
                     approved by the City Planning Commission. The Director of Planning or his/her designee shall
                     stamp and sign the plans showing the required yards. The applicant shall submit the stamped and
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                           55/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 57 of 65 Page ID
                   signed plans to the Department of Building    #:4823 and Safety along with the plans submitted for a
                   building permit. (Amended by Ord. No. 186,325, Eff. 11/11/19.)

                       (b) For the purpose of calculating the buildable area for residential (including Apartment Hotel
                     or mixed-use) buildings, the buildable area shall be the same as the lot area.

                       (c) The maximum number of dwelling units or guest rooms permitted shall not be limited by
                     the lot area provisions of this chapter so long as the total floor area utilized by guest rooms does
                     not exceed the total floor area utilized by dwelling units.

                       (d) Notwithstanding the provisions of Section 12.21 G.2. of this Code to the contrary, there
                     shall be no prescribed percentage of the required open space that must be provided as either
                     common open space or private open space.

              4. (Repealed by Ord. No. 181,076, Eff. 3/28/10.)

              5. (Repealed by Ord. No. 181,076, Eff. 3/28/10.)

             6. Front Yard – Sloping Lot – Where the elevation of the ground at a point fifty (50) feet from the
           front lot line of a lot and midway between the side lot lines differs ten (10) feet or more from the curb
           level, the front yard need not exceed fifty (50) percent of that required in the zone.

              7. (None)

             8. Front Yard – Unit Development – Where all the lots in a frontage in an “R” Zone are developed
           as a unit with one–family dwellings, the required front yard may be reduced by not more than five feet
           on part of the lots, provided the average of the front yard depth for the entire frontage is not less than the
           minimum front yard required in the zone in which the property is located.

             9. Side Yards Reduced – Where all the lots in a frontage are developed as a unit with residential
           buildings, the required side yard may be reduced on one side of each lot, provided that:

                       (a) The total combined width of the side yards on each lot is not less than the sum of the
                     widths of the side yards required in the zone in which the property is located; and

                       (b) The buildings are so located that the narrow side yard on one lot adjoins the wide side yard
                     on the adjoining lot; and

                       (c) No side yard is less than three feet in width for buildings two stories or less in height, nor
                     less than three feet in width, plus the increased width for additional stories above two stories
                     where required by the area regulations of the zone in which the property is located. (Amended
                     by Ord. No. 138,685, Eff. 7/10/69.)

             Where lots comprising 50% or more of a frontage are developed with buildings having varying side
           yards conforming to the above regulations, or where all the lots in a frontage have deed restrictions
           requiring such varying side yards, all the lots in such frontage may be developed in the same manner.

             10. Rear Yard – Includes One-Half Alley. Except in the RS, R1, RU, RZ, RMP, and R2 Zones, in
           computing the depth of a rear yard where the rear yard opens onto an alley or in the RW Zone onto a
           court of not more than 30 feet in width, one-half the width of the alley or court may be assumed to be a
           portion of the required rear yard. (Amended by Ord. No. 177,103, Eff. 12/18/05.)

            11. Rear Yard – Includes Loading Space – Loading space provided in accordance with this article
           may occupy a required rear yard or portion thereof but in no case shall any portion of a street or alley be
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                           56/64
6/24/2020 Case                 https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
               2:17-cv-09003-JAK-PJW                Document 208-3 Filed 06/24/20 Page 58 of 65 Page ID
           counted as part of the required loading space. #:4824

              12. Accessory Buildings in Yards. Accessory buildings may be located in a required yard in
           conformance with the provisions of Section 12.21 C.5. (Amended by Ord. No. 125,278, Eff. 9/16/63.)

              13. Lots Affected by Acquisitions for Public Use. (Amended by Ord. No. 144,536, Eff. 5/3/73.)
           Where a building or structure is located upon a lot portion of which is acquired for any public use, (by
           condemnation, purchase, dedication, or otherwise) by any governmental entity, or if all or a part of a
           separate off-street automobile parking area serving such building or structure is acquired for public use,
           such building or structure may be maintained, and may thereafter be used, maintained or repaired without
           relocating or altering the same to comply with the area regulations or off-street automobile parking
           requirements of this article. Further, if such building or structure is partially located upon the area being
           acquired for public use, it may be relocated upon the same lot or premises or remodeled or reconstructed
           without observing the required yard space adjacent to the new lot line created by such acquisition, and
           without reducing the number of dwelling units to conform to the area regulations of the zone in which it
           is located and without observing the off-street automobile parking requirements of this article. The
           exemptions provided in this paragraph permit compliance only to the extent that such non–compliance is
           caused by an acquisition for public use.

             If only a portion of an existing building or structure is acquired for public use, the repair, remodeling or
           reconstruction of the remainder of said building or structure which was made necessary by said
           acquisition, shall conform to the provisions of the building code. Any portion of the building or structure
           which is not required to be repaired, remodeled or reconstructed by reason of said acquisition shall not be
           required to be made to conform to the provisions of the building code, unless it would otherwise be
           required to conform thereto independently of and in the absence of said acquisition of only a portion of
           the building or structure.

             If a lot resulting from the acquisition of all or a portion of a parcel for public use does not comply with
           the area requirements of the zone in which it is located, or if a legally existing nonconforming lot is
           further reduced in size because of such acquisition, said lot may be utilized and a building permit shall be
           issued for any purpose permitted in the zone, so long as the lot is not smaller in size or width than one-
           half (1/2) of the minimum area or width required for the zone. (Amended by Ord. No. 150,362, Eff.
           1/13/78.)

              14. (None)

              15. (None)

             16. Lot Area – Includes One-Half Alley. In computing the number of dwelling units allowed by the
           minimum lot area per dwelling unit requirements of this article on a lot abutting upon one or more alleys,
           one-half the width of such alley or alleys may be assumed to be a portion of the lot. (Added by Ord.
           No. 121,925, Eff. 6/4/62.)

             17. Lot Area Acreage – Includes One-Half Street. In computing the lot area of a lot in the A1 and
           A2 Zones, that portion of the width of all abutting streets or highways, which would normally revert to
           the lot if the street were vacated, may be assumed to be a portion of the lot. (Amended By Ord. No.
           133,218, Eff. 11/19/66.)

             18. Lot Area in Hillside Subdivisions – On land located within an RA or RE Zone and also within
           the “H” Hillside or mountainous area, there may be lots having less than the minimum lot area specified
           within said zones and there may be a single–family dwelling on each lot if the lot is shown with a
           separate letter or lot number on a recorded Subdivision Tract Map or Parcel Map. (Amended By Ord.
           No. 139,736, Eff. 1/31/70.)

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                                  57/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
               2:17-cv-09003-JAK-PJW               Document 208-3 Filed 06/24/20 Page 59 of 65 Page ID
             19. Through Lot – May Be Two Building               #:4825 Site – Where a through lot has a depth of 150 feet or
           more, each half of the lot may be improved as though it is a separate lot, with the rear line of each
           approximately equidistant from the front lot lines. The location of all buildings and the number of
           dwelling units therein shall comply with the requirements of the zone in which the through lot is located,
           except that in any case there may be at least one single–family dwelling on each half. (Amended By
           Ord. No 116,389, Eff. 6/29/60.)

             The provisions of this subdivision shall not apply to lots in the RE Zone, or to lots in any zone that are
           also within the “H” Hillside or Mountainous Area. (Amended by Ord. No. 127,777, Eff. 8/1/64.)

              20. Projections Into Yards.

                        (a) A canopy above an entrance and extending over a driveway which leads to a detached
                     garage or a parking space not abutting a dwelling, for the temporary shelter of automobiles,
                     commonly referred to as a porte–cochere, may project into a required side yard, but not nearer
                     than 30 in to any lot line, provided such structure is not more than one story in height and 20 feet
                     in length, and is entirely open on at least three sides except for the necessary supporting columns
                     and customary architectural features. (Amended by Ord. No. 138,685, Eff. 7/10/69.)

                        (b) Cornices, belt courses, sills, or other similar architectural features (not including bay
                     windows or vertical projections), may project into a required side yard, other than the side yard
                     adjoining the street lot line of a corner lot, not more than two inches for each one foot of width of
                     such yard, and may project into a required front yard, rear yard, side yard adjoining the street lot
                     line of a corner lot, passageway, or other open space not more than 30 inches, except as provided
                     in Section 12.08.5 C1.(c), provided the width of a side yard adjoining the street lot line of a
                     corner lot is not reduced to less than three feet. Eaves may project into a required side yard, other
                     than the side yard adjoining the street lot line of a corner lot, not more than four inches for each
                     one foot of width of such side yard, provided the width of such side yard is not reduced to less
                     than two and one-half feet. Eaves may also project into a required front yard, rear yard, side yard
                     adjoining the street lot line of a corner lot, passageway, or other open space not more than 30
                     inches, provided the width of a side yard adjoining the street lot line of a corner lot is not reduced
                     to less than two and one-half feet. Chimneys may project into a required passageway not more
                     than one foot and may project into a required front yard, rear yard, side yard, or other required
                     open space, except as provided in Section 12.08.5 C.1.(c), not more than two feet, provided the
                     width of any required side yard is not reduced to less than three feet. (Amended by Ord. No.
                     138,685, Eff. 7/10/69.)

                       (c) Fire escapes may extend or project into any front, side or rear yard not more than four (4)
                     feet.

                       (d) (Amended by Ord. No. 138,685, Eff. 7/10/69.) Except in an RW Zone, where a required
                     passage may not be reduced in any manner, open, unenclosed stairways or balconies, not covered
                     by a roof or canopy, may extend or project into a required rear yard not more than four feet, and
                     such balconies may extend into a required front yard, passageway, other open space, or the side
                     yard adjoining the street lot line of a corner lot, not more than 30 inches, provided the width of a
                     side yard adjoining the street lot line or a corner lot is not reduced to less than 30 inches.

                         (e) Open, unenclosed porches, platforms, or landing places (including access stairways
                     thereto) not covered by a roof or canopy, which do not extend above the level of the first floor of
                     the building, may extend or project into the required front yard, side yard, rear yard, passageway,
                     or other open space, not more than six feet, provided that in no event shall any such porch,
                     platform or landing space be more than six feet above the natural ground level adjacent thereto.
                     (Amended by Ord. No. 138,685, Eff. 7/10/69.)

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                             58/64
6/24/2020 Case               https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW            Document 208-3 Filed 06/24/20 Page 60 of 65 Page ID
                     (f) Fences and Walls in the A and#:4826       R Zones. (Amended by Ord. No. 154,798, Eff. 2/20/81.)

                                 (1) Fences and Walls. For the purposes of Article 2 through 6 of this chapter, the
                              terms “fence” and “wall” shall include latticework, ornamental fences, screen walls,
                              hedges or thick growths of shrubs or trees. Fence and wall height shall be measured from
                              the natural ground level adjacent thereto.

                                 (2) Front Yards. (Amended by Ord. No. 173,754, Eff. 3/5/01.) In the R Zones,
                              fences, walls, and landscape architectural features of guard railing around depressed
                              ramps, not more than three and one-half feet in height above the natural ground level
                              adjacent to the feature, railing or ramp, may be located and maintained in any required
                              front yard. In the A Zones (including the RA Zone), a fence or wall not more than six feet
                              in height may be located and maintained in the required front yard. In both the A and R
                              Zones, a fence or wall not more than eight feet in height may be located and maintained in
                              the required front yard when authorized by a Zoning Administrator pursuant to Section
                              12.24 X.7.

                                In both the A and R zones, an unobstructed chainlink fence not more than ten feet in
                              height may be located and maintained in all yards when required by the Department of
                              Building and Safety pursuant to the provisions of Sections 91.3303 and 91.6103 and
                              Division 89 of Article 1 of Chapter IX of this Code.

                                (3) Side Yards, Rear Yards and Other Spaces. (Amended by Ord. No. 173,492,
                              Eff. 10/10/00.) A fence or wall not more than eight feet in height may be located and
                              maintained within the required side yard, rear yard or other open space of any lot in an
                              RW Zone and within the required side yard, rear yard or other open space of a lot within
                              any other A or R zone which is 40 feet or more in width, provided the lot is not located
                              within the boundary of a “Hillside Area”, as defined in Section 91.7003 of this Code.

                                 A fence or wall not more than six feet in height may be located and maintained within
                              the required side yard, rear yard or other open space of any lot in an A or R Zone, other
                              than an RW Zone, which is less than 40 feet in width or which is located within the
                              boundary of a “Hillside Area”, as defined in Section 91.7003 of this Code, except that in
                              either case a fence or wall not more than eight feet in height may be located in the yards
                              or other open space when authorized by a Zoning Administrator pursuant to Section
                              12.21A2.

                                In the A Zones (including the RA Zone), a fence or wall not more than eight feet in
                              height may be located on the side street lot line of any reversed corner lot; provided,
                              however, that if the lot is located within the boundary of a “Hillside Area”, as defined in
                              Section 91.7003, the fence or wall shall not exceed six feet in height.

                                 In the R Zones, other than the RW Zones, a fence or wall located within five feet of the
                              side street lot line of a reversed corner lot may not exceed three and one-half feet in
                              height. In the RW Zones, a fence or wall located within three feet of the side street lot
                              line of either a corner lot or a reversed corner lot may not exceed three and one-half feet
                              in height.

                                (4) Access Ways. Access ways shall be maintained in accordance with the provisions
                              of Section 12.22C20(1).

                                (5) Maintenance of Fences and Walls. Fences shall be maintained in accordance
                              with the provisions of Section 12.21A9.

https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                          59/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 61 of 65 Page ID
                            (6) Masonry and Concrete             #:4827
                                                                     Walls. (Amended by Ord. No. 173,492, Eff. 10/10/00.)
                          A masonry or concrete fence or wall over three and one-half feet in height shall be built in
                          accordance with the provisions of Section 91.106.1 of this Code.

                                (7) Fences and Walls Enclosing Parking Areas. Fences and walls enclosing parking
                              areas shall be provided in accordance with the provisions of Section 12.21A6.

                                 (8) Fences and Walls Around Pools. (Amended by Ord. No. 173,492, Eff.
                              10/10/00.) A fence or wall not exceeding four and one-half feet in height, as required by
                              Section 91.6109 of this Code, may be erected and maintained to enclose a swimming
                              pool, fish pond or other body of water existing in a required yard prior to June 1, 1956.

                                 (9) Fences and Walls Around Schools. An open mesh type fence to enclose an
                              elementary or high school site may be located and maintained in any required yard.

                                (10) Fences and Walls Around Tennis Courts. The provisions of Section 12.20 C
                              20(m) shall control with respect to tennis court fences.

                                  (11)     Fences and Walls at Street Intersections. Fences and Walls at street
                              intersections shall comply with the provisions of 62.200 of this Code.

                       (g) (None)

                       (h) A one–story covered passageway, commonly referred to as a breezeway, not over five feet
                     in width, extending from a main residential building to a private garage or other accessory
                     building may be erected and maintained in a required rear yard. Such passageway shall be located
                     not less than five feet from all lot lines and shall be unenclosed, except that on a corner lot there
                     may be a wall or fence not over six feet in height along the street side of such passageway.

                        (i) Landscape features such as trees, shrubs, flowers or plants, shall be permitted in any
                     required front, side, or rear yard, passageway or other open space, provided that they do not
                     produce a hedge effect contrary to the provisions of Paragraphs (f) and (g) above. (Amended by
                     Ord. No. 107,884, Eff. 9/23/56.)

                        (j) Name plates, signs, and advertising matter, as permitted by this article, may be located in
                     any required front yard, side yard, rear yard, passageway or other open space; provided that the
                     total area of all identification signs in any required yard, shall not exceed 12 square feet, and any
                     sign appertaining to the sale of farm products raised or produced on the premises shall be located
                     at least ten feet from any side lot line. (Amended by Ord. No. 107,884, Eff. 9/23/56.)

                       (k) Awnings or canopies without enclosing walls or screening may be attached to the exterior
                     walls of a Group R or Group H Occupancy, provided that: such awnings or canopies do not
                     extend more than four feet into a required front yard or building line space at the front of a lot,
                     and have no vertical support within said yard or space; such awnings or canopies do not extend
                     more than 30 inches into a required side yard, rear yard, building line space at the side of a lot,
                     passageway or other open space, but in no event nearer than 30 inches to an interior lot line; and
                     where such awnings or canopies project into a required front or side yard, passageway or other
                     open space, they may extend only over the windows or doors to be protected and for 12 inches on
                     each side thereof. (Amended by Ord. No. 121,925, Eff. 6/4/62.)

                        (l) Notwithstanding the provisions of this subdivision, no architectural feature, fire escape,
                     porch, balcony, or other projection permitted in a yard, passageway or other open space, shall be
                     located and maintained so as to preclude complete access about and on each side of and in close
                     proximity to main buildings and accessory living quarters at all times. Where a fence or wall is
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                           60/64
6/24/2020 Case                 https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW              Document 208-3 Filed 06/24/20 Page 62 of 65 Page ID
                   provided or maintained, a gate or other        #:4828
                                                                       suitable opening at least two and one–half feet in width
                   shall be deemed adequate for access through said fence or wall; provided further that where such
                   fence or wall is located adjacent to an alley and is over six feet in height, adequate access shall be
                   provided through such wall or fence onto the adjacent alley. At least five feet of clear and open
                   space shall be maintained between any two main buildings, including the projections, on any one
                   lot. (Amended by Ord. No. 154,798, Eff. 2/20/81.)

                       (m) (Added by Ord. No. 151,466, Eff. 10/27/78.) Tennis or paddle tennis courts, including
                     fences and light which are accessory to a primary residential use on the same lot in the A or R
                     Zones may extend into a portion of the required rear yard of such lot if such court and its
                     appurtenances meet all of the following conditions:

                                (i) The court surface is not more than 2 feet above the natural adjacent grade at any
                              point.

                                (ii) The court is enclosed with a fence no higher than 10 feet above the court surface
                              and all portions of such fence above a height of six feet are an open chain link type fence.

                                 (iii) Any light standards and fixtures are no higher than 20 feet above the court surface.

                                (iv) The court is located a distance from the rear lot line at least equal to the width of
                              the side yard required for a one–story main building in the zone but in no event less than 5
                              feet.

             21. Lot Widths and Yard Requirements for RE15–H Zones.Lot widths and yard area requirements
           for the R1 Zone shall apply to lots in the RE15–H Zone if said lots are shown as numbered lots on a
           tentative subdivision tract map or parcel map approved by the Advisory Agency or the Director of
           Planning for the City of Los Angeles prior to January 1, 1967 and recorded in the Office of the Los
           Angeles County Recorder prior to July 1, 1967. (Added by Ord. No. 134,673, Eff. 7/31/67.)

              22. Width and Area Flag Lots in Mountainous Areas. Where a flag lot is situated in the "H"
           Hillside or the Very High Fire Hazard Severity Zone pursuant to Section 57.4908 of the Municipal Code,
           the lot width may be calculated by measuring the width of the main buildable portion of said flag lot on a
           straight line parallel to the general direction of the frontage street and midway between the rear and front
           lines of the main buildable portion of the flag lot provided, however, that the main buildable portion
           contains the lot width and not less than 90% of the lot area required for lots in the zone classification in
           which the flag lot is situated, said lot area to be calculated exclusive of the area contained within the
           access strip portion of the flag lot. (Amended by Ord. No. 176,943, Eff. 10/5/05.)

              23. (Repealed by Ord. No. 164,145, Eff. 12/8/88.)

              24. Zero Side Yard Lots – Remain Separate Lots. If several lots are developed with building
           crossing lot lines, as permitted by Section 12.08.3 B.1. of this Code, they shall remain separate lots,
           notwithstanding such construction across the lot lines. (Added by Ord. No. 159,532, Eff. 1/3/85.)

              25. Zero Side and Rear Yard Development in Multiple Residential Zones. In the R2, RD, R3,
           RAS3, R4, RAS4, and R5 Zones, lots may be developed with either attached dwellings crossing lot lines
           or detached dwellings not crossing lot lines. These dwellings may contain one dwelling unit on a lot and
           may observe the lot width, yard, passageway and other requirements for development in the RZ Zone.
           Every lot so developed shall have a minimum lot area of 2,500 square feet. No lots may be developed in
           accordance with this subdivision unless the lots and uses are approved in connection with a preliminary
           parcel map, tentative tract map or modification approved subsequent to January 1, 1985. Development
           so approved shall meet the density requirement of the zone in which the lots are located. (Amended by
           Ord. No. 174,999, Eff. 1/15/03.)
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                               61/64
6/24/2020 Case                 https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                2:17-cv-09003-JAK-PJW               Document 208-3 Filed 06/24/20 Page 63 of 65 Page ID
                                                                  #:4829
              26. Yards Required for Historically Significant Buildings. Notwithstanding any provision of the
           Los Angeles Municipal Code to the contrary, in connection with any change of use in an historically
           significant building, the yards required shall be the same as the yards observed by the existing structures
           on the site. An historically significant building is defined as a structure that is designated on the National
           Register of Historic Places, including Contributing Buildings in National Register Historic Districts, the
           California Register of Historical Resources, the City of Los Angeles List of Historic-Cultural
           Monuments, or a Contributing Structure in an Historic Preservation Overlay Zone (HPOZ) established
           pursuant to Section 12.20.3 of this Code. (Added by Ord. No. 172,792, Eff. 10/4/99.)

              27. Small Lot Subdivision. (Amended by Ord. No. 185,462, Eff. 4/18/18.) The purpose of this
           provision is to create alternative fee-simple home ownership within the multi-family and commercial
           zones. A small lot subdivision shall be permitted in the RD, R3, R4, R5, RAS and the P and C zones
           pursuant to an approved tract or parcel map. A subdivision for the purposes of small lots enables the
           construction of new small lot homes and provides opportunities for the preservation of existing
           residential dwelling units located on a single lot to be rehabilitated as for-sale dwellings on individual
           small lots.

                       (a) Construction of New Small Lots. Notwithstanding any provisions of this Code relating
                     to minimum lot area, in the RD, R3, R4, R5, RAS and the P and C zones, parcels of land may be
                     subdivided into lots which may contain one, two or three dwelling units, provided that the density
                     of the subdivision complies with the minimum lot area per dwelling unit requirement established
                     for each zone, or, in the case of a P zone, the density of the subdivision shall comply with the
                     minimum lot area per dwelling unit of the least restrictive abutting commercial or multi-family
                     residential zone(s).

                                 (1) A parcel map or tract map, pursuant to Section 17.00 et seq. of this Code, shall be
                              required for the creation of a small lot subdivision. The parcel map or vesting tentative
                              tract map must comply with the Advisory Agency Small Lot Map Standards; and

                                 (2) For small lot subdivision projects, no demolition, grading, building permit or
                              certificate of occupancy shall be issued unless the Director of Planning has reviewed the
                              application and determined that the small lot subdivision project complies with the City
                              Planning Commission's Small Lot Design Standards. The Director of Planning's sign-off
                              as to compliance with the Commission's Small Lot Design Standards is a ministerial
                              administrative clearance.

                                           (i)    The Director is authorized to designate one or more members of the
                                        professional staff of the Department of City Planning to perform any of the
                                        Director's duties in this section. The Director shall establish an administrative
                                        process, guidelines, procedures, requirements, and forms as may be necessary to
                                        conduct the review of the administrative clearance to determine conformance with
                                        the Small Lot Design Standards.

                                          (ii) The application for this administrative clearance shall be filed concurrent
                                        with the tract or parcel map application and at any time a subsequent alteration or
                                        addition is proposed.

                                          (iii) As a condition of approval, all small lot subdivisions shall be required to
                                        conform to the plans approved by the Director of Planning.

                                (3) The minimum lot width shall be 18 feet and the minimum lot area shall be 600
                              square feet. The Advisory Agency shall designate the location of front yards in the
                              subdivision tract or parcel map approval.
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                            62/64
6/24/2020 Case                https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW             Document 208-3 Filed 06/24/20 Page 64 of 65 Page ID
                                                                 #:4830
                             (4) Access shall be provided to a lot containing a dwelling unit and to its required
                          parking spaces, pursuant to Section 12.21 A.4.(a) by way of a public or private street, an
                          alley, or an access easement.

                                (5) The lot area coverage by all structures shall not exceed 75% of an approved small
                              lot, unless the tract or parcel map provides an open space easement equivalent to 25% of
                              the lot area of each lot not meeting this provision.

                                 (6) No front, side, or rear yard shall be required between interior lot lines created
                              within an approved small lot subdivision.

                                (7) The provisions of the front yard of the underlying zone shall apply to the Front Lot
                              Line of the perimeter of the subdivision.

                                 (8) The following shall apply to the perimeter of the subdivision:

                                          (i) For any subdivision that shares a property line with an R1 or more restrictive
                                        single family zone, the provisions of the front yard, side yard and rear yard of the
                                        underlying zone shall apply. A minimum five-foot side yard shall be required.

                                          (ii) For any subdivision that does not share a property line with an R1 or more
                                        restrictive single family zone, the following shall apply:

                                                   a. A minimum five-foot yard shall be required along the Side Lot Line
                                                 of the perimeter of the subdivision; and

                                                   b. A minimum ten-foot yard shall be required along the Rear Lot Line
                                                 of the perimeter of the subdivision, except that where the Rear Lot Line
                                                 abuts an alley a minimum five-foot rear yard shall be required along the
                                                 perimeter of the subdivision.

                                 (9) No passageway pursuant to Section 12.21 C.2. of this Code shall be required.

                                (10) In a P zone, lots may be developed as a small lot subdivision, provided that the
                              General Plan land use designation of the lot is "commercial" or "multiple family
                              residential".

                                (11) A dwelling unit in a small lot subdivision shall not be required to comply with
                              Paragraphs (a), (b), and (f) of Section 12.21 A.17. of this Code.

                                (12) Fences and walls within the yard setback areas adjacent to a public right-of-way,
                              except alleys, and along the perimeter of the proposed subdivision shall be no more than
                              three and one-half feet in height in accordance with Section 12.22 C.20. of this Code.
                              Fences and walls within the yard setback areas along the perimeter, not adjacent to the
                              public right-of-way, of the proposed subdivision shall be no more than six feet in height in
                              accordance with Section 12.22 C.20. of this Code.

                                 (13) Lots created within a small lot subdivision are exempt from the "frontage"
                              requirement as defined in the definition of "Lot" pursuant to Section 12.03.

                       (b) Small Lot Subdivisions of Existing Dwelling Units. The purpose of this Subsection is to
                     further facilitate fee-simple home ownership opportunities through the preservation of existing
                     housing within the City.
https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                            63/64
6/24/2020 Case                 https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/
                 2:17-cv-09003-JAK-PJW              Document 208-3 Filed 06/24/20 Page 65 of 65 Page ID
                                                                  #:4831
                     Existing Group Dwellings, Bungalow Courts, and detached single, duplex, and triplex dwelling
                   structures maintained under a single ownership with an original building permit issued more than
                   45 years prior to the date of submittal of the application for subdivision, or where information
                   submitted with the subdivision application indicates that the building(s) is/are more than 45 years
                   old based on the date the application is submitted may be subdivided into small lots and shall
                   comply with Subparagraphs (1), (2) (4), and (9) through (13) of Paragraph (a) of this
                   Subdivision. All existing structures shall be legally constructed with an issued building permit or
                   Certificate of Occupancy.

                                 (1) Notwithstanding any provisions of this Code relating to minimum lot area to the
                              contrary, in the RD, R3, R4, R5, RAS and the P and C zones, parcels of land may be
                              subdivided into lots which may contain one, two or three dwelling units, provided that the
                              density of the subdivision complies with the minimum lot area per dwelling unit
                              requirement established for each zone, or in the case of a P zone, the density of the
                              subdivision shall comply with the minimum lot area per dwelling unit of the least
                              restrictive abutting commercial or multi-family residential zone(s). Bungalow courts and
                              existing structures that are nonconforming as to use, density, yards, or parking may be
                              subdivided provided that the subdivision does not further increase the density nor reduce
                              the yards, and that existing required parking be maintained, respectively.

                                 (2) A nonconforming building, structure, or improvements may be maintained or
                              repaired or structurally altered provided it conforms to Section 12.23 A. of this Code.
                              However, alterations to existing structures shall also be in conformance with the
                              "Bungalow Court and Existing Structure" Small Lot Design Standards adopted by the
                              City Planning Commission.

                                 (3) All existing dwellings shall provide parking as required on each dwelling's most
                              recently issued permit. No additional parking is required.

                                 (4) All new dwellings added to the small lot subdivisions of existing dwelling units
                              shall be subject to subparagraphs (1) through (13) of Paragraph (a) of this Subdivision,
                              including current setback requirements, parking, and applicable Small Lot Design
                              Standards.

                       (c) Exceptions. The provisions of this section do not apply to any of the following projects,
                     which shall comply with the regulations in effect prior to the effective date of this ordinance, as
                     applicable:

                                (1) Any small lot subdivision entitlement application filed and accepted and deemed
                              complete prior to the effective date of this ordinance as determined by the Department of
                              City Planning.

                                (2) Any project for which the City has approved a small lot subdivision discretionary
                              land use entitlement as of the effective date of this ordinance, but that has not yet
                              submitted plans and appropriate fees to the Department of Building and Safety for plan
                              check, as determined by the Department of City Planning.




https://export.amlegal.com/api/export-requests/68260a5a-8a38-407f-a4b6-f1975698bbc6/download/                            64/64
